Exhibit 10.1

 

FOURTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT
AND OTHER LOAN DOCUMENTS

 

This FOURTH AMENDMENT AND JOINDER TO CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
(this “Amendment”), dated as of November 30, 2018, is among LANDEC CORPORATION,
a Delaware corporation, as Borrower (the “Borrower”), the other Loan Parties
party hereto, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as
administrative agent for itself and the other Lenders (in such capacity, the
“Administrative Agent”) and, as of the Joinder Effective Time (as defined
below), YUCATAN FOODS, L.P., a Delaware limited partnership (“Yucatan”), CAMDEN
FRUIT CORP., a California corporation (“Camden”), TOLUCA GOURMET, INC., a
California corporation (“Toluca”, together with Yucatan and Camden, “New Loan
Parties” and each a “New Loan Party”). Unless otherwise specified herein,
capitalized and/or initially capitalized terms used in this Amendment shall have
the meanings ascribed to them in the Credit Agreement (as defined below), as
amended hereby.

 

WHEREAS, the Borrower, the other Loan Parties, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement, dated as of
September 23, 2016 (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof, the “Original Credit Agreement”);

 

WHEREAS, on the Initial Effective Date (as hereinafter defined), the Lenders
extended credit to the Borrower consisting of (a) a term loan in the aggregate
principal amount of $50,000,000 and (b) a revolving credit facility in an
aggregate principal amount not to exceed $100,000,000 at any time outstanding;

 

WHEREAS, the Borrower has requested that the Lenders extend additional credit to
the Borrower consisting of (i) an additional term loan, which shall be added to,
and become a part of, the Term Loan (as hereinafter defined), such that the
aggregate principal amount of all Term Loans after giving effect to the
additional term loan shall be $100,000,000 and (ii) an increase to the Revolving
Commitment such that the aggregate amount of Revolving Commitments after giving
effect to such increase shall be $105,000,000. The proceeds of the additional
term loan and the loans made under the revolving credit facility shall be used
to refinance existing Indebtedness, finance the Yucatan Acquisition (as
hereinafter defined), for working capital and general corporate purposes of the
Borrower and its Subsidiaries, including the financing of Permitted
Acquisitions, and to pay fees and expenses related to this Agreement and the
other Loan Documents, in connection with any of the foregoing and in connection
with any of the transactions contemplated hereby;

 

WHEREAS, the Borrower has requested certain amendments to the Original Credit
Agreement as set forth herein; and

 

WHEREAS, subject to the terms and conditions hereof, the Administrative Agent
and the Lenders party hereto have agreed to amend the Original Credit Agreement
as set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment and for other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be bound, hereby agree as follows:

 

 

--------------------------------------------------------------------------------

 

 

1.     Amendments to the Original Credit Agreement. Subject to the terms and
conditions of this Amendment, the Original Credit Agreement, including the
Exhibits and Schedules thereto, are hereby amended as follows (the “Credit
Agreement”):

 

(a)     The Table of Contents of the Credit Agreement is hereby amended by
deleting reference to “Schedule 5.16”.

 

(b)     Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

 

“Arranger” means JPMorgan Chase Bank, N.A., City National Bank and BMO Harris
Bank N.A. in their capacities as joint bookrunners and joint lead arrangers
hereunder.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“Flood Laws” has the meaning assigned to such term in Section 8.10.

 

“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Preamble.

 

“Fourth Amendment Term Loan Increase” has the meaning assigned to such term in
Section 2.01(b).

 

“Initial Effective Date” means September 23, 2016, which was the date on which
the initial Loans were made.

 

“Initial Effective Date Term Loan” has the meaning assigned to such term in
Section 2.01(b).

 

2

--------------------------------------------------------------------------------

 

 

“Letter of Credit Agreement” has the meaning assigned to it in Section 2.06(b).

 

“Maintenance Capital Expenditures” means 50% of depreciation of the Borrower and
its Subsidiaries for the applicable period.

 

“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

“Yucatan” means Yucatan Foods, L.P, a Delaware limited partnership.

 

“Yucatan Acquisition” means the acquisition by Apio, Inc. of all of the
outstanding Equity Interests of Yucatan pursuant to the Yucatan Purchase
Agreement.

 

“Yucatan Purchase Agreement” means that certain Capital Contribution and
Partnership Interest and Stock Purchase Agreement dated as of December 1, 2018,
by and among Apio, Inc., a Delaware corporation, Yucatan, Camden Fruit Corp., a
California corporation, each Equityholder (as defined therein) and Ardeshir
Haerizadeh, in his capacity as the representative of the Equityholders.

 

(c)     Section 1.01 of Credit Agreement is hereby amended by amending and
restating the following definitions set forth therein in their entirety to read
as follows:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Initial Effective Date, by which any Loan Party (a)
acquires any going business or all or substantially all of the assets of any
Person, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

 

3

--------------------------------------------------------------------------------

 

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above. For the avoidance of doubt, if
the Alternate Base Rate as so determined would be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.

 

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “Eurodollar
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Borrower’s
Total Leverage Ratio as of the most recent determination date, provided that
until the delivery to the Administrative Agent, pursuant to Section 5.01, of the
Borrower’s consolidated financial information for the fiscal quarter of Borrower
ending February 24, 2019, the “Applicable Rate” shall be the applicable rates
per annum set forth below in Category 2:

 

Category

Total Leverage

Ratio

ABR Spread

Eurodollar

Spread

Commitment

Fee Rate

Category 1

> 4.00 to 1.00

2.25%

3.25%

0.45%

Category 2

≤ 4.00 to 1.00 but > than 3.50 to 1.00

1.75%

2.75%

0.40%

Category 3

≤ 3.50 to 1.00 but > than 3.00 to 1.00

1.25%

2.25%

0.35%

Category 4

≤ 3.00 to 1.00 but > than 2.25 to 1.00

1.00%

2.00%

0.30%

Category 5

≤ 2.25 to 1.00 but > than 1.75 to 1.00

0.75%

1.75%

0.25%

Category 6

≤ 1.75 to 1.00 but > than 1.00 to 1.00

0.50%

1.50%

0.20%

Category 7

≤ 1.00 to 1.00

0.25%

1.25%

0.15%

 

For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.01 and (b) each change in the Applicable Rate resulting from a change
in the Total Leverage Ratio shall be effective during the period commencing on
and including the date of delivery to the Administrative Agent of such
consolidated financial statements indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
if the Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01, the Total
Leverage Ratio shall be deemed to be in Category 1 during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.

 

4

--------------------------------------------------------------------------------

 

 

If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such financial statements had been accurate at the time they
were delivered.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases or
financing leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation at any time of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower by Persons who were neither (i) directors of the Borrower on the
date of this Agreement nor (ii) nominated or appointed by the board of directors
of the Borrower; or (c) the acquisition of direct or indirect Control of the
Borrower by any Person or group; (d) the Borrower shall cease to own, free and
clear of all Liens or other encumbrances, 100% of the outstanding voting Equity
Interests of each of its Subsidiaries, on a fully diluted basis, except as
permitted under Section 6.03(a); or (e) each other Loan Party shall cease to
own, free and clear of all Liens or other encumbrances, 100% of the outstanding
voting Equity Interests of each of its Subsidiaries (other than Apio Cooling, a
California limited partnership, for which Apio, Inc., a Delaware corporation,
shall cease to own at least 60% of the outstanding voting Equity Interests) on a
fully diluted basis, except as permitted under Section 6.03(a).

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the U.S. or foreign regulatory authorities,
in each case pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, issued or implemented.

 

5

--------------------------------------------------------------------------------

 

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Commitments. The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption or other documentation or record (as such term is defined in Section
9-102(a)(70) of the New York Uniform Commercial Code) as provided in Section
9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its Commitment,
as applicable.

 

“Earn-Out Obligations” means contingent payment obligations of the Borrower and
its Subsidiaries approved by the Administrative Agent in respect of and in
accordance with any one or more Permitted Acquisitions consummated after the
Initial Effective Date.

 

“Earn-Out Subordination Agreement” means any subordination agreement executed by
a holder of Earn-Out Obligations in favor of the Administrative Agent from time
to time after the Initial Effective Date in form and substance and on terms and
conditions satisfactory to the Administrative Agent.

 

“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense (less interest income) for such period,
(ii) income tax expense for such period net of tax credits, (iii) all amounts
attributable to depreciation and amortization expense for such period, (iv) any
extraordinary non-cash charges for such period and related tax effects, (v) the
amount of any non-cash expense as a result of any grant of Equity Interests to
employees, (vi) fees and expenses paid in connection with the Yucatan
Acquisition and the Fourth Amendment and the other Loan Documents in an
aggregate amount not to exceed $3,000,000, (vii) any other non-cash charges for
such period, (viii) any unusual, extraordinary or one-time cash items, in an
aggregate amount not to exceed (x) 25% of EBITDA for periods ending on or prior
to May 26, 2019 and (y) 20% of EBITDA for periods ending thereafter, in each
case, calculated prior to giving effect to this clause (viii), (ix) pro forma
adjustments related to Yucatan earnings prior to the Fourth Amendment Effective
Date in amounts equal to (x) $1,301,451 for the fiscal quarter ending May 26,
2018, (y) $208,496 for the fiscal quarter ending August 25, 2018 and (z)
approximately $1,982,000 for the fiscal quarter ending November 27, 2018, minus
(b) without duplication and to the extent included in Net Income, (i) any cash
payments made during such period in respect of non-cash charges described in
clause (a)(vii) taken in a prior period, (ii) any net gains from the collection
of life insurance proceeds, (iii) any aggregate net gain, but not any aggregate
net loss, from the sale, exchange, transfer or other disposition of property or
assets not in the ordinary course of business of the Borrower and its
Subsidiaries and related tax effects and (iv) any extraordinary gains and any
non-cash items of income (including without limitation, income arising from the
cancellation of Indebtedness) for such period, all calculated for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

6

--------------------------------------------------------------------------------

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, in critical status or in reorganization, within the meaning of Title
IV of ERISA.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any withholding Taxes imposed
under FATCA.

 

7

--------------------------------------------------------------------------------

 

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate, provided that, if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus Maintenance Capital Expenditures to (b) Fixed Charges, all calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 

“Fixed Charges” means, for any period, without duplication, the sum of scheduled
principal payments on Indebtedness actually made, plus cash Interest Expense,
plus cash taxes paid, plus Restricted Payments paid, all calculated for the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP;
provided that, for the calculation of Fixed Charges as of the last day of the
fiscal quarters ending February 24, 2019, May 26, 2019 and August 25, 2019 for
the period of four consecutive fiscal quarters then ending (a) Interest Expense
shall be calculated for the period commencing on the Fourth Amendment Effective
Date and ending on the last day of the relevant fiscal quarter multiplied by
4.0, 2.0 and 1.33, respectively, and (b) scheduled principal payments on the
Term Loan shall be deemed to be $10,000,000.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

 

“Issuing Bank Sublimit” means, as of the Initial Effective Date and the Fourth
Amendment Effective Date, (i) $10,000,000, in the case of Chase and (ii) such
amount as shall be designated to the Administrative Agent and the Borrower in
writing by an Issuing Bank; provided that any Issuing Bank shall be permitted at
any time to increase or reduce its Issuing Bank Sublimit upon providing five (5)
days’ prior written notice thereof to the Administrative Agent and the Borrower.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error). Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.

 

8

--------------------------------------------------------------------------------

 

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any ABR Borrowing, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that, if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to zero for the purposes of this
Agreement.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Initial
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

9

--------------------------------------------------------------------------------

 

 

“Permitted Acquisition” means any Acquisition approved by the Required Lenders
in their discretion.

 

“Prepayment Event” means:

 

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party or any
Subsidiary, other than dispositions described in Section 6.05(a);

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any Subsidiary;

 

(c) the issuance by the Borrower of any Equity Interests, or the receipt by the
Borrower of any capital contribution, other than any issuance pursuant to the
shelf registration of the Borrower as in effect on the Initial Effective Date;
or

 

(d) the incurrence by any Loan Party or any Subsidiary of any Indebtedness,
other than Indebtedness permitted under Section 6.01.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

 

“Required Lenders” means, subject to Section 2.20, at any time, Lenders having
Credit Exposure and unused Commitments representing more than 50% of the sum of
the Aggregate Credit Exposure and unused Commitments at such time; provided
that, as long as there are only two Lenders, Required Lenders shall mean both
Lenders; provided further that, for purposes of declaring the Loans to be due
and payable pursuant to Article VII, and for all purposes after the Loans become
due and payable pursuant to Article VII or the Commitments expire or terminate,
then, as to each Lender, clause (a) of the definition of Swingline Exposure
shall only be applicable for purposes of determining its Revolving Exposure to
the extent such Lender shall have funded its participation in the outstanding
Swingline Loans.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to (a) Section 2.09 and (b) assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. On the Fourth Amendment Effective Date, the aggregate
amount of the Lenders’ Revolving Commitments is $105,000,000.

 

10

--------------------------------------------------------------------------------

 

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of any Sanctions.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make Term Loans expressed as an amount representing the maximum
principal amount of the Term Loans to be made by such Lender, as such commitment
may be reduced or increased from time to time pursuant to (a) Section 2.09 and
(b) assignments by or to such Lenders pursuant to Section 9.04. The initial
amount of each Lender’s Term Commitment is set forth on the Commitment Schedule
or in the Assignment and Assumption pursuant to which such Lender shall have
assumed its Term Commitment, as applicable. As of the Fourth Amendment Effective
Date, the aggregate amount of the Lenders’ Term Commitment is $100,000,000.

 

(d)     Section 1.01 of Credit Agreement is hereby amended by deleting the
definitions of “Cal Ex” and “Effective Date” in their entirety.

 

(e)     Section 1.04 of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“SECTION 1.04. Accounting Terms; GAAP.

 

(a)     Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time; provided that, if after the date hereof there occurs
any change in GAAP or in the application thereof on the operation of any
provision hereof and the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of such change in GAAP or in the application thereof (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, (a) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of any Loan Party at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof and (b) any obligations of
any Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations would be required to be classified and accounted for as an
operating lease under GAAP as existing as of December 31, 2015 that are
recharacterized and required to be capitalized on the balance sheet of the
lessee due to a change in GAAP effective after December 31, 2015 shall not be
treated as Capital Lease Obligations for any purpose under this Agreement, but
instead shall be accounted for as if they were operating leases for all purposes
under this Agreement as determined under GAAP as in effect on December 31, 2015.

 

11

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of “Capital Lease Obligations,” in the event of an accounting
change requiring all leases to be capitalized, only those leases (assuming for
purposes hereof that such leases were in existence on the date hereof) that
would constitute capital leases in conformity with GAAP on the date hereof shall
be considered capital leases, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.”

 

(f)     A new Section 1.05 is hereby added to the Credit Agreement to read as
follows:

 

“SECTION 1.05 Interest Rates. The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any comparable or successor rate
thereto, or replacement rate therefor.”

 

(g)     Section 1.05 of the Credit Agreement is hereby renumbered as Section
1.06 and amended and restated in its entirety to read as follows:

 

“SECTION 1.06     Pro Forma Adjustments for Acquisitions and Dispositions. To
the extent the Borrower or any Subsidiary makes any Permitted Acquisition or
disposition of assets outside the ordinary course of business permitted by
Section 6.05 during the period of four fiscal quarters of the Borrower most
recently ended, the financial ratios (including those set forth in Section 6.12)
and related definitions, as applicable, shall be calculated after giving pro
forma effect thereto (including pro forma adjustments arising out of events
which are directly attributable to the acquisition or the disposition of assets,
are factually supportable and are expected to have a continuing impact, in each
case as determined on a basis consistent with Article 11 of Regulation S-X of
the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer), as if such acquisition or such disposition
(and any related incurrence, repayment or assumption of Indebtedness) had
occurred in the first day of such four-quarter period.”

 

(h)     Section 2.01 of the Credit Agreement is hereby amended and restated to
read as follows:

 

12

--------------------------------------------------------------------------------

 

 

“2.01     Commitments.

 

(a)     Subject to the terms and conditions set forth herein, each Lender
severally (and not jointly) agrees to make Revolving Loans in dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result (after giving effect to any application of
proceeds of such Borrowing pursuant to Section 2.10(a)) in (i) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii) the
Aggregate Revolving Exposure exceeding the aggregate Revolving Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

(b)     Each Term Lender made a Term Loan in dollars to the Borrower, on the
Initial Effective Date, in an aggregate amount equal to $50,000,000.00 (the
“Initial Effective Date Term Loan”). On the Fourth Amendment Effective Date,
each Lender with an increased Term Commitment as of the Fourth Amendment
Effective Date agrees, subject to the terms and conditions set forth herein,
severally (and not jointly), to lend to Borrower in one draw its pro rata share
of an additional term loan in the aggregate amount of $60,000,000 (the “Fourth
Amendment Term Loan Increase”). The Fourth Amendment Term Loan Increase shall be
advanced on a single borrowing on the Fourth Amendment Effective Date and shall
be added to, and become part of, the Term Loan. After giving effect to the
Fourth Amendment Term Loan Increase on the Fourth Amendment Effective Date, the
parties hereto agree that the total outstanding principal of the Term Loan on
the Fourth Amendment Effective Date is $100,000,000. Amounts prepaid or repaid
in respect of Term Loans may not be reborrowed.”

 

(i)     Section 2.02(b) is hereby amended by replacing the reference to
“Effective Date” with a reference to “Initial Effective Date”.

 

(j)     Section 2.05 of the Credit Agreement is hereby amended by deleting the
following sentences: “Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower.” and replacing it with
“Each such notice shall be in a form approved by Administrative Agent, shall be
irrevocable and shall specify the requested date (which shall be a Business Day)
and amount of the requested Swingline Loan. The Administrative Agent will
promptly advise the Swingline Lender of any such notice received from the
Borrower.”

 

(k)     Section 2.06(a) of the Credit Agreement is hereby amended by replacing
each reference to “Effective Date” with “Initial Effective Date”.

 

(l)     Section 2.06(b) of the Credit Agreement is hereby amended by replacing
the following sentence: “ If requested by the Issuing Bank, the Borrower also
shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a “Letter of Credit”.” with “In addition, as
a condition to any such Letter of Credit issuance, the Borrower shall have
entered into a continuing agreement (or other letter of credit agreement) for
the issuance of letters of credit and/or shall submit a letter of credit
application, in each case, as required by the Issuing Bank and using such bank’s
standard form (each, a “Letter of Credit Agreement”).”

 

13

--------------------------------------------------------------------------------

 

 

(m)     Section 2.06(f) of the Credit Agreement is hereby amended by adding “,
any Letter of Credit Agreement” in clause (i) between “Letter of Credit
Agreement” and “or this Agreement”.

 

(n)     A new clause (m) is hereby added to Section 2.06 of the Credit Agreement
to read as follows:

 

“(m)      Letters of Credit Issued for Account of Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder supports any obligations
of, or is for the account of, a Subsidiary, or states that a Subsidiary is the
“account party,” “applicant,” “customer,” “instructing party,” or the like of or
for such Letter of Credit, and without derogating from any rights of the
applicable Issuing Bank (whether arising by contract, at law, in equity or
otherwise) against such Subsidiary in respect of such Letter of Credit, the
Borrower (i) shall reimburse, indemnify and compensate the applicable Issuing
Bank hereunder for such Letter of Credit (including to reimburse any and all
drawings thereunder) as if such Letter of Credit had been issued solely for the
account of the Borrower and (ii) irrevocably waives any and all defenses that
might otherwise be available to it as a guarantor or surety of any or all of the
obligations of such Subsidiary in respect of such Letter of Credit. The Borrower
hereby acknowledges that the issuance of such Letters of Credit for its
Subsidiaries inures to the benefit of the Borrower, and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.”

 

(o)     Section 2.07(b) is hereby amended to delete reference to “Federal Funds
Effective Rate” and replacing it with “NYFRB Rate”.

 

(p)     Section 2.09 (a) is hereby amended and restated in its entirety to read
as follows:

 

“(a)     Unless previously terminated, (i) all Term Commitments shall terminate
at 5:00 p.m., Chicago time, on the Fourth Amendment Effective Date and (ii) all
the Revolving Commitments shall terminate on the Revolving Credit Maturity
Date.”

 

(q)     Section 2.09(e)(i) is hereby amended by replacing reference to
“$25,000,000” with reference to “$10,000,000”.

 

(r)     Section 2.09(e)(ii) is hereby amended and restated in its entirety to
read as follows:

 

“(ii) the Borrower may make a maximum of 1 such additional request after the
Fourth Amendment Effective Date,”

 

(s)     Section 2.09(e)(iii) is hereby amended by replacing reference to
“$75,000,000” with reference to “$10,000,000” .

 

(t)     Section 2.09(f) is hereby amended to replace reference to “Effective
Date” to a reference to “Initial Effective Date”.

 

(u)     Section 2.10(b) is hereby amended and restated in its entirety to read
as follows:

 

14

--------------------------------------------------------------------------------

 

 

“(b)     The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender on each date set forth
below the aggregate principal amount set forth opposite such date (as adjusted
from time to time pursuant to Section 2.11(d) or 2.18(b)):

 

Date

Amount

March 1, 2019

$2,500,000

June 1, 2019

$2,500,000

September 1, 2019

$2,500,000

December 1, 2019

$2,500,000

March 1, 2020

$2,500,000

June 1, 2020

$2,500,000

September 1, 2020

$2,500,000

December 1, 2020

$2,500,000

March 1, 2021

$2,500,000

June 1, 2021

$2,500,000

September 1, 2021

$2,500,000

Term Maturity Date

The entire unpaid principal amount of all Term Loans

 

; provided if any date set forth above is not a Business Day, then payment shall
be due and payable on the Business Day immediately preceding such date. To the
extent not previously paid, all unpaid Term Loans shall be paid in full in cash
by the Borrower on the Term Maturity Date.”

 

(v)     Section 2.11(c) is hereby amended and restated in its entirety to read
as follows:

 

“(c)     In the event and on each occasion that any Net Proceeds are received by
or on behalf of any Loan Party or any Subsidiary in respect of any Prepayment
Event, the Borrower shall, immediately after such Net Proceeds are received by
any Loan Party or Subsidiary, prepay the Obligations and cash collateralize the
LC Exposure as set forth in Section 2.11(d) below in an aggregate amount equal
to 100% of such Net Proceeds; provided that, in the case of a sale or other
disposition of the Windset Investment, (i) if the Total Leverage Ratio
(calculated on a pro forma basis (x) as if such disposition was made on the
first day of the fiscal quarter then last ended for which financial statements
have been delivered and (y) without giving effect to any income from the Windset
Investment for the period of four consecutive fiscal quarters then last ended
for which financial statements have been delivered) is less than or equal to
3.00 to 1.0, the Borrower shall not be required to apply the Net Proceeds of
such sale to prepay the Obligations and (ii) if the Total Leverage Ratio
(calculated on a pro forma basis (x) as if such disposition was made on the
first day of the fiscal quarter then last ended for which financial statements
have been delivered and (y) without giving effect to any income from the Windset
Investment for the period of four consecutive fiscal quarters then last ended
for which financial statements have been delivered) is greater than 3.00 to 1.0,
the Borrower shall be required to apply the Net Proceeds of such sale to prepay
the Obligations until the pro forma Total Leverage Ratio is less than or equal
to 3.00 to 1.0; provided further that, in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event” (other than a
sale or other disposition of the Windset Investment), if the Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 180 days after
receipt of such Net Proceeds, to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding Inventory) to be used in the
business of the Loan Parties, and certifying that no Default or Event of Default
has occurred and is continuing, then no prepayment shall be required pursuant to
this paragraph in respect of the Net Proceeds specified in such certificate,
provided that to the extent of any such Net Proceeds that have not been so
applied by the end of such 180 day period, a prepayment shall be required at
such time in an amount equal to such Net Proceeds that have not been so applied;
provided further that the Borrower shall not be permitted to make elections to
use Net Proceeds to acquire (or replace or rebuild) real property, equipment or
other tangible assets (excluding Inventory) with respect to Net Proceeds in any
fiscal year in an aggregate amount in excess of $25,000,000.”

 

15

--------------------------------------------------------------------------------

 

 

(w)     Sections 2.12(a) and 2.12(b) are hereby amended by replacing each
reference to “Effective Date” with a reference to “Initial Effective Date”.

 

(x)     Section 2.14 is hereby amended and restated in its entirety as follows:

 

“SECTION 2.14      Alternate Rate of Interest; Illegality.

 

(a)     If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

 

(i)     the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; or

 

(ii)     the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or Loan) included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Borrower and the Lenders through Electronic System as provided in Section 9.01
as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (A) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and any such Eurodollar Borrowing
shall be repaid or converted into an ABR Borrowing on the last day of the then
current Interest Period applicable thereto, and (B) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.

 

16

--------------------------------------------------------------------------------

 

 

(b)     If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or convert all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower will also pay accrued
interest on the amount so prepaid or converted.

 

(c)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but either
(w) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement that the administrator of the LIBO Screen Rate is insolvent
(and there is no successor administrator that will continue publication of the
LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the LIBO Screen Rate),
(y) the supervisor for the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate
will permanently or indefinitely cease to be published or (z) the supervisor for
the administrator of the LIBO Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the LIBO Screen Rate may no longer be
used for determining interest rates for loans, then the Administrative Agent and
the Borrower shall endeavor to establish an alternate rate of interest to the
LIBO Rate that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but, for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate). Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this Section
2.14(c), only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid or converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.”

 

17

--------------------------------------------------------------------------------

 

 

(y)     The title of Section 2.17 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

“SECTION 2.17 Withholding Taxes; Gross-Up.”

 

(z)     Section 2.17(h) is hereby amended and restated in its entirety to read
as follows:

 

“(h)     Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document (including the payment in full of the Secured
Obligations).”

 

(aa)     Section 2.18(e) is hereby amended by replacing the reference to
“Federal Funds Effective Rate” with reference to “NYFRB Rate”.

 

(bb)     Section 2.19(b) is hereby amended by adding the following at the end of
such clause to read as follows:

 

“Each party hereto agrees that (x) an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and such parties are
participants), and (y) the Lender required to make such assignment need not be a
party thereto in order for such assignment to be effective and shall be deemed
to have consented to and be bound by the terms thereof; provided that, following
the effectiveness of any such assignment, the other parties to such assignment
agree to execute and deliver such documents necessary to evidence such
assignment as reasonably requested by the applicable Lender, provided that any
such documents shall be without recourse to or warranty by the parties thereto.”

 

(cc)     Section 2.20 of the Credit Agreement is hereby amended by (i) adding a
new clause (b) as written below and (ii) existing clauses (b), (c) and (d) are
hereby renumbered as clauses (c), (d) and (e), respectively:

 

18

--------------------------------------------------------------------------------

 

 

“(b)     any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
Issuing Banks’ LC Exposure with respect to such Defaulting Lender in accordance
with this Section; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with this Section; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Banks or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement or under
any other Loan Document; seventh, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;”

 

(dd)     Section 3.04(a) of the Credit Agreement is hereby amended by deleting
the second reference to “May 29, 2016” and replacing it with “May 27, 2018”.

 

(ee)     Section 3.04(b) of the Credit Agreement is hereby amended by replacing
reference to “May 29, 2016” with “May 27, 2018”.

 

19

--------------------------------------------------------------------------------

 

 

(ff)     Section 3.11(a) of the Credit Agreement is hereby amended by replacing
each reference to “Effective Date” with a reference to “Initial Effective Date”.

 

(gg)     A new Section 3.11(b) is hereby added to the Credit Agreement to read
as follows:

 

“(b)     As of the Fourth Amendment Effective Date, to the best knowledge of the
Borrower, the information included in the Beneficial Ownership Certification
provided on or prior to the Fourth Amendment Effective Date to any Lender in
connection with this Agreement is true and correct in all material respects.”

 

(hh)     Sections 3.13, 3.14 and 3.17 of the Credit Agreement are hereby amended
to replace each reference to “Effective Date” with a reference to “Fourth
Amendment Effective Date”.

 

(ii)     Section 3.18 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“SECTION 3.18. Margin Regulations. No Loan Party is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and no part of the proceeds of any Borrowing or Letter of
Credit hereunder will be used to buy or carry any Margin Stock. Following the
application of the proceeds of each Borrowing or drawing under each Letter of
Credit, not more than 25% of the value of the assets (either of any Loan Party
only or of the Loan Parties and their Subsidiaries on a consolidated basis) will
be Margin Stock.”

 

(jj)     A new Section 3.24 of the Credit Agreement is hereby added to the
Credit Agreement to read as follows:

 

“SECTION 3.24     Plan Assets; Prohibited Transactions. None of the Loan Parties
or any of their Subsidiaries is an entity deemed to hold “plan assets” (within
the meaning of the Plan Asset Regulations), and neither the execution, delivery
or performance of the transactions contemplated under this Agreement, including
the making of any Loan and the issuance of any Letter of Credit hereunder, will
give rise to a non-exempt prohibited transaction under Section 406 of ERISA or
Section 4975 of the Code.”

 

(kk)     Sections 4.01(c), 4.01(d), 4.01(e), 4.01(f), 4.01(j), 4.01(k) and
4.01(o) of the Credit Agreement are hereby amended to replace each reference to
“Effective Date” with a reference to “Initial Effective Date”.

 

(ll)     The last sentence of Section 4.01 of the Credit Agreement is hereby
amended to replace the reference to “Effective Date” with a reference to
“Initial Effective Date”.

 

(mm)     Section 5.01(h) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“(h)     promptly following any request therefor, (x) such other information
regarding the operations, material changes in ownership of Equity Interests,
business affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request and (y) information and documentation reasonably
requested by the Administrative Agent or any Lender for purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act and the Beneficial Ownership
Regulation; and”

 

20

--------------------------------------------------------------------------------

 

 

(nn)     Section 5.02 of the Credit Agreement is hereby amended by (i) deleting
the “and” at the end of clause (e) thereof, (ii) deleting the “.” from the end
of clause (f) thereof and substituting “; and” therefor and (iii) adding a new
clause (g) at the end thereof to read as follows:

 

“(g)     any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.”

 

(oo)     Section 5.03 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows”

 

“SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
Division, liquidation or dissolution permitted under Section 6.03 and (b) carry
on and conduct its business in substantially the same manner and in
substantially the same fields of enterprise as it is presently conducted (it
being acknowledged that such restriction shall not require such line of business
to engage in business activities involving only produce).”

 

(pp)     Section 5.08(b) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“(b)     The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permitted for a Person required to comply with
Sanctions, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.”

 

(qq)     Section 5.13 and Section 5.14 of the Credit Agreement are hereby
amended to replace each reference to “Effective Date” with a reference to “
Initial Effective Date”.

 

21

--------------------------------------------------------------------------------

 

 

(rr)     Section 5.16 of the Credit Agreement is hereby deleted in its entirety
and replaced with “[Intentionally Omitted]”.

 

(ss)     Section 6.01(i) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“(i)     Indebtedness of any Person that becomes a Subsidiary after the date
hereof other than as a result of a Division; provided that (i) such Indebtedness
exists at the time such Person becomes a Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Subsidiary and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (i)
together with any Refinance Indebtedness in respect thereof permitted by clause
(f) above, shall not exceed $2,500,000 at any time outstanding;”

 

(tt)     Section 6.01(j) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

 

“(j)     Indebtedness of the Borrower secured solely by the Windset Investment;
provided that (i) the aggregate principal amount of Indebtedness permitted by
this clause (j) shall not exceed $50,000,000 at any time outstanding, (ii) after
giving effect to the incurrence of such Indebtedness, the Total Leverage Ratio
shall not be greater than 3.00 to 1.0 and the Borrower shall be in compliance
with each other financial covenant set forth in Section 6.12, in each case,
calculated on a pro forma basis (x) as if such Indebtedness was incurred on the
first day of the fiscal quarter then last ended for which financial statements
have been delivered and (y) without giving effect to any income from the Windset
Investment for the period of four consecutive fiscal quarters then last ended
for which financial statements have been delivered, and (iii) such Indebtedness
shall otherwise be on terms and subject to subordination provisions and/or
agreement acceptable to the Administrative Agent in its sole discretion
(provided that (x) a payment blockage period for Events of Default of not less
than 120 days shall be acceptable to Administrative Agent (other than Events of
Default under clauses (a), (b), (h), (i) and (j) of Article VII, which shall
result in a permanent payment blockage) and (y) such subordination provisions or
agreement shall allow the Borrower to liquidate the Windset Investment at any
time and use the proceeds to repay such Indebtedness, and for the holder of such
Indebtedness to foreclose on the Borrower’s Windset Investment (and apply any
such proceeds thereof to such Indebtedness), but shall not allow such holder to
foreclose on or to take any other enforcement actions or remedies against any
other assets or property of the Borrower, any other Loan Party or any of their
Subsidiaries or against the Borrower, any such Loan Party or any such
Subsidiaries);”

 

(uu)     Section 6.01(k) of the Credit Agreement is hereby amended by removing
the reference to “and” at the end of such clause.

 

(vv)     Section 6.03(a) of the Credit Agreement is hereby amended and restated
to read as follows:

 

“(a)     No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, consummate a Division as the Dividing Person, or liquidate
or dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default shall have occurred and be continuing, (i)
any Subsidiary of the Borrower (or, in connection with a Permitted Acquisition,
any other Person) may merge into the Borrower in a transaction in which the
Borrower is the surviving entity, (ii) any Loan Party (other than the Borrower)
(or, in connection with a Permitted Acquisition, any other Person) may merge
into any Subsidiary in a transaction in which the surviving entity is a
Subsidiary and, if any party to such merger is a Loan Party, such surviving
entity is a Loan Party or becomes a Loan Party concurrently with such merger and
(iii) any Subsidiary that is not a Loan Party may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger involving a Person that is not a wholly
owned Subsidiary immediately prior to such merger shall not be permitted unless
also permitted by Section 6.04.”

 

22

--------------------------------------------------------------------------------

 

 

(ww)     Section 6.03(c) of the Credit Agreement is hereby amended to replace
reference to “Effective Date” with a reference to “ Initial Effective Date”.

 

(xx)     The lead-in of Section 6.04 of the Credit Agreement is hereby amended
and restated to read as follows:

 

“SECTION 6.04     Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Initial Effective Date, or purchase, hold or acquire (including pursuant to
any merger with, or as a Division Successor pursuant to the Division of, any
Person that was not a Loan Party and a wholly owned Subsidiary prior to such
merger or Division) any Equity Interests, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger or otherwise), except:”

 

(yy)     Section 6.04(n) of the Credit Agreement is hereby amended by replacing
each reference to “Effective Date” with a reference to “Initial Effective Date”.

 

(zz)     Section 6.05(g) of the Credit Agreement is hereby amended and restated
to read as follows:

 

“(g)     sale or other disposition of the Windset Investment; provided that the
proceeds of such sale or disposition are applied in accordance with Section
2.11(c), as applicable;”

 

(aaa)     Section 6.12(a) of the Credit Agreement is hereby amended by replacing
reference to “November 27, 2016” with a reference to “February 24, 2018”.

 

(bbb)     Section 6.12(b) of the Credit Agreement is hereby amended and restated
to read as follows:

 

23

--------------------------------------------------------------------------------

 

 

“(b)     Maximum Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio, on the last day of any fiscal quarter ending during any period
set forth below, to be greater than the ratio set forth below opposite such
period:

 

Period

Ratio

February 24, 2019

4.50 to 1.0

May 26, 2019

4.50 to 1.0

August 25, 2019

4.50 to 1.0

November 24, 2019

4.00 to 1.0

March 1, 2020

4.00 to 1.0

May 31, 2020

4.00 to 1.0

August 30, 2020

4.00 to 1.0

November 29, 2020

3.50 to 1.0

February 28, 2021

3.50 to 1.0

May 30, 2021

3.50 to 1.0

August 29, 2021 and the last day of each fiscal quarter ending thereafter

3.50 to 1.0”

 

(ccc)     Clause (d) of Article VII of the Credit Agreement is hereby amended
and restated to read as follows:

 

“(d)     any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08 or 5.13 or in Article VI;”

 

(ddd)     Article VII of the Credit Agreement is hereby amended by adding a new
clause (w) immediately following clause (v) thereof to read as follows:

 

“(w)     the “Closing” under and as defined in the Yucatan Purchase Agreement
has not occurred pursuant to the Yucatan Purchase Agreement and related
transaction documents on the forms certified to the Lenders on or prior to the
Fourth Amendment Effective on or prior to one (1) day following the Fourth
Amendment Effective Date;”

 

24

--------------------------------------------------------------------------------

 

 

(eee)     The last paragraph of Article VII of the Credit Agreement is hereby
amended and restated to read as follows:

 

“then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, but
ratably as among the Classes of Loans and the Loans of each Class at the time
outstanding, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in the case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower, and (iii) require cash collateral for
the LC Exposure in accordance with Section 2.06(j) hereof; and in the case of
any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments (including the Swingline Commitment) shall
automatically terminate and the principal of the Loans then outstanding, and
cash collateral for the LC Exposure, together with accrued interest thereon and
all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, in each case without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, increase the rate of interest applicable to the Loans and other
Obligations as set forth in this Agreement and exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.”

 

(fff)     The title of Section 8.07 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“SECTION 8.07. Acknowledgements of Lenders and Issuing Banks.”

 

(ggg)     Section 8.07 of the Credit Agreement is hereby amended by (i) adding a
new clause (b) as written below and (ii) existing clause (b) is hereby
renumbered as clause (c).

 

“(b)     Each Lender, by delivering its signature page to this Agreement on the
Initial Effective Date, or delivering its signature page to an Assignment and
Assumption or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Initial Effective Date or the effective date of any such
Assignment and Assumption or any other Loan document pursuant to which it shall
have become a Lender hereunder.”

 

25

--------------------------------------------------------------------------------

 

 

(hhh)     A new Section 8.11 is hereby added to the Credit Agreement to read as
follows:

 

“SECTION 8.11. Certain ERISA Matters.

 

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and each Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

 

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder are and will
continue to be satisfied in connection therewith,

 

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

 

26

--------------------------------------------------------------------------------

 

 

(i)     none of the Administrative Agent, or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

 

(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v)     no fee or other compensation is being paid directly to the
Administrative Agent, or any Arranger or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.

 

(c)     The Administrative Agent, and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the
foregoing.”

 

27

--------------------------------------------------------------------------------

 

 

(iii)     A new Section 8.12 is hereby added to the Credit Agreement to read as
follows:

 

“SECTION 8.12. Flood Laws. Chase has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). Chase, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, Chase reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.”

 

(jjj)     Section 9.01(a)(i) is hereby amended and restated in its entirety to
read as follows:

 

“(i)      if to any Loan Party, to it in care of the Borrower at:

 

Landec Corporation

5201 Great America Parkway, Ste. 232

Santa Clara, CA 95054

Attention: Gregory Skinner

Fax No: (650) 261-3616”

 

(kkk)   Section 9.01(a)(ii) is hereby amended and restated in its entirety to
read as follows:

 

“JPMorgan Chase Bank, N.A.

Middle Market Servicing

10 South Dearborn St, Floor L2

Suite IL1-1145

Chicago, IL 60603-2300

Fax No: (888) 303-9732

Email: jpm.agency.servicing.1@jpmorgan.com

 

(lll)    Section 9.02(b) is hereby amended and restated in its entirety to read
as follows:

 

28

--------------------------------------------------------------------------------

 

 

“(b)     Subject to Section 2.14(c), neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (i) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or (ii) in the
case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, with the consent of the Required Lenders;
provided that no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender (including any such Lender that is a
Defaulting Lender), (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (C) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (D) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (E) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby, (F)
change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (G) permit any Loan Party to assign any of its rights under
this Agreement or any other Loan Document without the written consent of each
Lender (other than any Defaulting Lender), (H) release any Guarantor from its
obligation under its Loan Guaranty or Obligation Guaranty (except as otherwise
permitted herein or in the other Loan Documents, including, without limitation,
pursuant to a transaction permitted under Section 6.05(g)), without the written
consent of each Lender (other than any Defaulting Lender), or (I) except as
provided in clause (c) of this Section or in any Collateral Document, release
all or substantially all of the Collateral without the written consent of each
Lender (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Swingline Lender or the Issuing Bank hereunder without
the prior written consent of the Administrative Agent, the Swingline Lender or
the Issuing Bank, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent, the
Swingline Lender and the Issuing Bank); provided further that no such agreement
shall amend or modify the provisions of Section 2.07 or any letter of credit
application and any bilateral agreement between the Borrower and the Issuing
Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the respective rights
and obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively. The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. Any amendment, waiver or other modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.”

 

29

--------------------------------------------------------------------------------

 

 

(mmm)     The last paragraph of Section 9.04(c) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under this Agreement and any other Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.”

 

(nnn)     Section 9.08 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

 

“SECTION 9.08     Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be contingent or unmatured or
are owed to a branch office or Affiliate of such Lender or such Issuing Bank
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The applicable Lender, the Issuing Bank or such Affiliate shall
notify the Borrower and the Administrative Agent of such setoff or application;
provided that the failure to give or any delay in giving such notice shall not
affect the validity of such setoff or application under this Section. The rights
of each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have.”

 

30

--------------------------------------------------------------------------------

 

 

(ooo)     Section 9.17 of the Credit Agreement is hereby amended by replacing
reference to “Federal Funds Effective Rate” to reference to “NYFRB Rate”.

 

(ppp)     A new Section 9.18 is hereby added to the Credit Agreement to read as
follows:

 

“SECTION 9.18     No Fiduciary Duty, etc. The Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.

 

The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, any Credit Party may provide investment
banking and other financial services to, and/or acquire, hold or sell, for its
own accounts and the accounts of customers, equity, debt and other securities
and financial instruments (including bank loans and other obligations) of, the
Borrower and other companies with which the Borrower may have commercial or
other relationships. With respect to any securities and/or financial instruments
so held by any Credit Party or any of its customers, all rights in respect of
such securities and financial instruments, including any voting rights, will be
exercised by the holder of the rights, in its sole discretion.

 

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower may have
conflicting interests regarding the transactions described herein and otherwise.
No Credit Party will use confidential information obtained from the Borrower by
virtue of the transactions contemplated by the Loan Documents or its other
relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.”

 

31

--------------------------------------------------------------------------------

 

 

(qqq)     The existing Section 9.18 of the Credit Agreement is hereby renumbered
as Section 9.19 of the Credit Agreement.

 

(rrr)     The existing Section 9.19 of the Credit Agreement is hereby renumbered
as Section 9.20 of the Credit Agreement and is amended and restated to read as
follows:

 

“SECTION 9.20     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”

 

(sss)     Section 10.10 of the Credit Agreement is hereby amended and restated
to read as follows:

 

“SECTION 10.10     Maximum Liability. Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall
be limited to the extent, if any, required so that its obligations hereunder
shall not be subject to avoidance under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.”

 

32

--------------------------------------------------------------------------------

 

 

(ttt)      The Commitment Schedule is hereby amended and restated in its
entirety by the attached Annex A The Commitment Schedule.

 

(uuu)    Exhibit A of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit A hereto.

 

(vvv)    Exhibit B of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit B hereto.

 

(www)  Exhibit C-1 of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit C-1 hereto.

 

(xxx)     Exhibit C-2 of the Credit Agreement is hereby amended and restated in
its entirety as set forth on Exhibit C-2 hereto.

 

(yyy)     Exhibit C-3 of the Credit Agreement is hereby amended and restated in
its entirety as set forth on Exhibit C-3 hereto.

 

(zzz)      Exhibit C-4 of the Credit Agreement is hereby amended and restated in
its entirety as set forth on Exhibit C-4 hereto.

 

(aaaa)    Exhibit D of the Credit Agreement is hereby amended and restated in
its entirety as set forth on Exhibit D hereto.

 

(bbbb)   Exhibit E of the Credit Agreement is hereby amended and restated in its
entirety as set forth on Exhibit E hereto.

 

(cccc)    Schedules 3.05 through 6.10 to the Credit Agreement are hereby amended
and restated in their entireties as set forth on Exhibit F hereto.

 

2.         Subject to the terms and conditions of the Amendment, Exhibits A
through I to the Security Agreement are hereby amended and restated in their
entireties as set forth on Exhibit G hereto.

 

3.         New Loan Party Joinder.

 

(a)     Omnibus Joinder. Immediately following the occurrence of the “Closing”
under and as defined in the Yucatan Purchase Agreement (the “Joinder Effective
Time”), each New Loan Party hereby acknowledges, agrees and confirms that, by
its execution of this Amendment, such New Loan Party will be deemed to be (i) a
Loan Party for all purposes under the Credit Agreement and each other Loan
Document, (ii) a Loan Guarantor for all purposes under the Credit Agreement and
(iii) a Grantor for all purposes under the Security Agreement, and shall have
all of the obligations of a Loan Party, a Loan Guarantor and a Grantor under
each Loan Document as if it had executed such Loan Document directly. Each New
Loan Party hereby ratifies, as of the Joinder Effective Time, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Credit
Agreement and each other Loan Document, including without limitation (x) all of
the representations and warranties of the Loan Parties set forth in Article III
of the Credit Agreement and in each of the other Loan Documents, (y) all of the
covenants set forth in Articles V and VI of the Credit Agreement and in each of
the other Loan Documents and (z) all of the guaranty obligations set forth in
Article X of the Credit Agreement.

 

33

--------------------------------------------------------------------------------

 

 

(b)     Guaranty. As of the Joinder Effective Time, without limiting the
generality of the foregoing terms of Section 2(a), each New Loan Party, subject
to the limitations set forth in Section 10.10 and 10.13 of the Credit Agreement,
hereby guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, as provided in Article X of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof and
agrees that if any of the Guaranteed Obligations are not paid or performed in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), each New Loan Party will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

(c)     Security Grant; Further Assurances; Filing Authorization. As of the
Joinder Effective Time, (i) without limiting the generality of the foregoing
terms of Section 2(a), each New Loan Party hereby pledges, assigns and grants to
the Administrative Agent, on behalf of and for the ratable benefit of the
Secured Parties, a security interest in all of such New Loan Party’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Secured Obligations; (ii) each New Loan Party shall take all steps necessary to
perfect, in favor of the Administrative Agent, a first-priority security
interest in and lien against such New Loan Party’s Collateral, including,
without limitation, delivering all certificated Pledged Collateral (as defined
in the Security Agreement) to the Administrative Agent (and other Collateral
required to be delivered under the Security Agreement), and taking all steps
necessary to properly perfect the Administrative Agent’s interest in any
uncertificated Pledged Collateral; and (iii) each New Loan Party hereby
authorizes the Administrative Agent to file all financing statements and other
documents and take such other actions as may from time to time be requested by
the Administrative Agent in order to maintain a first priority (subject to Liens
permitted under Section 6.02 of the Credit Agreement which have priority as a
matter of law) perfected security interest in and, if applicable, Control of,
the Collateral owned by such New Loan Party. Any financing statement filed by
the Administrative Agent may be filed in any filing office in any UCC
jurisdiction and may indicate each applicable New Loan Party’s Collateral as all
assets of such New Loan Party, or words of similar effect, regardless of whether
any particular asset comprised in the Collateral falls within the scope of
Article 9 of the UCC of such jurisdiction.

 

4.     Reallocation of Commitments. On the Fourth Amendment Effective Date, each
Lender under the Original Credit Agreement that has a “Commitment” thereunder
shall severally sell, assign and transfer, or purchase and assume, as the case
may be, and receive payments from, or shall make payments to, the Administrative
Agent such that after giving effect to all such assignments and purchases the
Commitments will be held by the Lenders under the Credit Agreement as amended by
this Amendment and each such Lender shall have funded its portion of its
Commitment on the Fourth Amendment Effective Date. On the Fourth Amendment
Effective Date, all outstanding “Commitments,” “Loans” and other outstanding
advances under the Original Credit Agreement shall be reallocated among the
Lenders under the Credit Agreement as amended by this Amendment in accordance
with such Lenders’ respective revised Applicable Percentages. The assignments
and purchases provided for in this Section 4 shall be without recourse, warranty
or representation. The purchase price for each such assignment and purchase
shall equal the principal amount of the Loan purchased and shall be payable to
Administrative Agent for distribution to the Lenders.

 

34

--------------------------------------------------------------------------------

 

 

5.     Conditions Precedent to Effectiveness. This Amendment shall become
effective upon the satisfaction of each of the following conditions precedent,
in case in form and substance reasonably satisfactory to Administrative Agent:

 

(a)     The Administrative Agent shall have received a fully executed copy of
this Amendment;

 

(b)     The Administrative Agent shall have received certified copies of the
Capital Contribution and Partnership Interest and Stock Purchase Agreement
evidencing the Yucatan Acquisition and each other agreement, instrument,
document and certificate related thereto;

 

(c)     The Administrative Agent shall have received copies of all reasonably
requested business and financial information, including a pro forma statement of
profits and losses;

 

(d)     The Administrative Agent shall have received (i) a certificate of each
Loan Party, dated as of the date hereof and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the officers of such Loan Party authorized
to sign the Loan Documents to which it is a party and, in the case of the
Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the charter, articles or certificate of organization or incorporation
of each Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization;

 

(e)     The Administrative Agent shall have received (x) a certificate, signed
by the chief financial officer of the Borrower and each other Loan Party, dated
as of the Fourth Amendment Effective Date (i) stating that no Default or Event
of Default has occurred and is continuing, (ii) stating that the representations
and warranties contained in the Loan Documents are true and correct as of such
date, and (iii) certifying as to any other factual matters as may be reasonably
requested by the Administrative Agent and (y) a certificate signed by a
Financial Officer dated the Fourth Amendment Effective Date stating that each
Loan Party is in compliance with the solvency representation set forth in
Section 3.13 of the Credit Agreement in form and substance reasonably
satisfactory to the Administrative Agent;

 

(f)     The Administrative Agent shall have received the results of a recent
lien search in the jurisdiction of organization of each Loan Party and such
other jurisdictions as it may have requested, and such search shall reveal no
Liens on any of the assets of the Loan Parties except for liens permitted by
Section 6.02 of the Credit Agreement or discharged on or prior to date hereof
pursuant to a pay-off letter or other documentation reasonably satisfactory to
the Administrative Agent;

 

35

--------------------------------------------------------------------------------

 

 

(g)     The Administrative Agent shall have received a written opinion of the
Loan Parties’ counsel, addressed to the Administrative Agent and the Lenders
consistent with the opinion letter delivered on the Initial Effective Date and
in form and substance reasonably acceptable to the Administrative Agent and its
counsel;

 

(h)     Before and after giving effect to the Amendment, the representations and
warranties of the Loan Parties set forth in the Loan Documents are true and
correct in all material respects with the same effect as if made on the Fourth
Amendment Date (except to the extent stated to relate to a specific earlier
date, in which case that representation or warranty is true and correct in all
material respect or in all respects, as applicable, as of that earlier date);

 

(i)     The Administrative Agent shall have received the certificates
representing the Equity Interests of each of Toluca and Camden pledged pursuant
to the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof;

 

(j)     Each document (including any Uniform Commercial Code financing
statement) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 6.02 to the Credit Agreement), shall be in proper
form for filing, registration or recordation;

 

(k)     to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least five (5) days prior to the Fourth
Amendment Effective Date, any Lender that has requested a Beneficial Ownership
Certification from the Borrower shall have received such Beneficial Ownership
Certification;

 

(l)     The Administrative Agent shall have received the fees provided in
Section 6 of this Amendment;

 

(m)     No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment or
would result from the making of the Loans to be made on the Fourth Amendment
Date;

 

(n)     No event shall have occurred and no condition shall exist which has or
could be reasonably expected to have a Material Adverse Effect; and

 

(o)     The Administrative Agent shall have received such other documents and
taken such other actions as the Administrative Agent or its counsel may have
reasonably requested (including, without limitation, any such documents,
instruments and items set forth on that closing checklist last delivered to the
Borrower by the Administrative Agent).

 

36

--------------------------------------------------------------------------------

 

 

6.     Post-Closing Matters. The New Loan Parties shall execute and deliver (or
cause to be executed and delivered) the following documents, and comply with the
following requirements, in each case within the time limits specified (as may be
extended by Administrative Agent in its sole discretion):

 

(a)     On or prior to the date which is 15 days following the Fourth Amendment
Effective Date, the New Loan Parties will deliver to Administrative Agent
satisfactory property and liability insurance certificates indicating that the
New Loan Parties have been added.

 

(b)     On or prior to the date which is 60 days following the Fourth Amendment
Effective Date, the New Loan Parties will deliver to Administrative Agent each
Collateral Access Agreement required to be provided pursuant to Section 4.13 of
the Security Agreement.

 

(c)     On or prior to the date which is 180 days following the Fourth Amendment
Effective Date, the New Loan Parties will either (i) deliver to Administrative
Agent each deposit account control agreement required to be provided pursuant to
Section 4.14 of the Security Agreement or (ii) maintain one or more of the
Administrative Agent or the Lenders as its principal depository bank pursuant to
Section 5.13 of the Credit Agreement.

 

7.     Fees and Expenses.      The Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses of the Administrative
Agent in connection with this Amendment, including, but not limited to,
reasonable legal fees and expenses in connection with the preparation,
negotiation, execution, closing, delivery and administration of this Amendment.

 

8.     Representations and Warranties. Each Loan Party jointly and severally
represents and warrants to the Administrative Agent and the Lenders that (a)
such Loan Party has all necessary power and authority to execute and deliver
this Amendment and perform its obligations hereunder, (b) no Default or Event of
Default exists either before or after giving effect to this Amendment, (c) this
Amendment and the Loan Documents to which such Loan Party is a party, as amended
hereby, constitute the legal, valid and binding obligations of each such Loan
Party and are enforceable against such Loan Party in accordance with their
terms, except as enforceability may be limited by debtor relief laws and general
principles of equity (regardless of whether the application of such principles
is considered in a proceeding in equity or at law), (d) all Liens created under
the Loan Documents continue to be first priority, perfected Liens (subject only
to Permitted Encumbrances) and (e) all representations and warranties of each
Loan Party contained in the Credit Agreement and all other Loan Documents to
which such Loan Party is a party, as amended or otherwise modified, are true and
correct as of the date hereof (or, in the case of any representation or warranty
not qualified as to materiality, true and correct in all material respects),
except to the extent the same expressly relate to an earlier date (and in such
case shall be true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as of such earlier date).

 

9.     Ratification. Except as expressly modified in this Amendment, all of the
terms, provisions and conditions of the Credit Agreement and the other Loan
Documents to which a Loan Party is a party, as heretofore amended, shall remain
unchanged and in full force and effect and the Credit Agreement and each other
Loan Document to which a Loan Party is a party are hereby ratified and confirmed
in all respects. The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement or any of the
other Loan Documents, or constitute a waiver of any provision of the Credit
Agreement or any of the other Loan Documents. This Amendment shall not
constitute a course of dealing with the Administrative Agent or the Lenders at
variance with the Credit Agreement or the other Loan Documents such as to
require further notice by the Administrative Agent or the Lenders to require
strict compliance with the terms of the Credit Agreement and the other Loan
Documents in the future.

 

37

--------------------------------------------------------------------------------

 

 

10.     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

11.     FORUM SELECTION AND CONSENT TO JURISDICTION. EACH LOAN PARTY HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK,
NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. EACH LOAN PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01 OF THE CREDIT
AGREEMENT. EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

12.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).

 

38

--------------------------------------------------------------------------------

 

 

13.     RELEASE.

 

(a)     EACH LOAN PARTY ACKNOWLEDGES THAT ADMINISTRATIVE AGENT AND EACH LENDER
WOULD NOT ENTER INTO THIS AMENDMENT WITHOUT SUCH LOAN PARTY’S ASSURANCE
HEREUNDER. EXCEPT FOR THE OBLIGATIONS ARISING HEREAFTER UNDER THIS AMENDMENT AND
THE OTHER LOAN DOCUMENTS, ON BEHALF OF ITSELF AND EACH OF ITS SUBSIDIARIES, EACH
LOAN PARTY HEREBY ABSOLUTELY DISCHARGES AND RELEASES ADMINISTRATIVE AGENT AND
EACH LENDER, ANY PERSON THAT HAS OBTAINED ANY INTEREST FROM ADMINISTRATIVE AGENT
OR ANY LENDER UNDER ANY LOAN DOCUMENT AND EACH OF ADMINISTRATIVE AGENT’S AND
EACH LENDER’S FORMER AND PRESENT PARTNERS, STOCKHOLDERS, OFFICERS, DIRECTORS,
EMPLOYEES, SUCCESSORS, ASSIGNEES, AFFILIATES, AGENTS AND ATTORNEYS
(COLLECTIVELY, THE “RELEASEES”) FROM ANY KNOWN OR UNKNOWN CLAIMS WHICH ANY LOAN
PARTY OR ANY OF ITS SUBSIDIARIES NOW HAS AGAINST LENDER OR ANY OTHER RELEASEE OF
ANY NATURE ARISING OUT OF OR RELATED TO THE BORROWERS OR ANY OF THEIR
SUBSIDIARIES, ANY DEALINGS WITH SUCH LOAN PARTY OR ANY OF ITS SUBSIDIARIES, ANY
OF THE LOAN DOCUMENTS OR ANY TRANSACTIONS PURSUANT THERETO OR CONTEMPLATED
THEREBY, THE COLLATERAL (OR ANY OTHER COLLATERAL OF ANY PERSON THAT PREVIOUSLY
SECURED OR NOW OR HEREAFTER SECURES ANY OF THE OBLIGATIONS), OR ANY NEGOTIATIONS
FOR ANY MODIFICATIONS TO OR FORBEARANCE OR CONCESSIONS WITH RESPECT TO ANY OF
THE LOAN DOCUMENTS, IN EACH CASE INCLUDING ANY CLAIMS THAT SUCH LOAN PARTY OR
ANY OF ITS SUBSIDIARIES, SUCCESSORS, COUNSEL AND ADVISORS MAY IN THE FUTURE
DISCOVER THEY WOULD HAVE NOW HAD IF THEY HAD KNOWN FACTS NOT NOW KNOWN TO THEM,
AND IN EACH CASE WHETHER FOUNDED IN CONTRACT, IN TORT OR PURSUANT TO ANY OTHER
THEORY OF LIABILITY.

 

(b)     Each Loan Party warrants, represents and agrees that it is fully aware
of California Civil Code Section 1542, which provides as follows:

 

SECTION 1542. GENERAL RELEASE. A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME
OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 

The Loan Parties each hereby knowingly and voluntarily waive and relinquish the
provisions, rights and benefits of Section 1542 and all similar federal or state
laws, rights, rules, or legal principles of any other jurisdiction that may be
applicable herein, and any rights they may have to invoke the provisions of any
such law now or in the future with respect to the claims being released pursuant
to Section 13(a), and the Loan Parties each hereby agree and acknowledge that
this is an essential term of the releases set forth in Section 13(a). In
connection with such releases, the Loan Parties each acknowledge that they are
aware that they or their attorneys or others may hereafter discover claims or
facts presently unknown or unsuspected in addition to or different from those
which they now know or believe to be true with respect to the subject matter of
the claims being released pursuant to Section 13(a). Nevertheless, it is the
intention of the Borrowers and the other Loan Parties in executing this
Amendment to fully, finally and forever settle and release all matters and all
claims relating thereto, which exist, hereafter may exist or might have existed
(whether or not previously or currently asserted in any action) constituting
claims released pursuant to Section 13(a). Each Releasee, to the extent not a
party hereto, shall be an express third-party beneficiary of this Amendment for
purposes of this Section 13 and shall be entitled to enforce the provisions
hereof as if it were a party hereto.

 

39

--------------------------------------------------------------------------------

 

 

14.     Miscellaneous.

 

(a)     Counterparts; Integration; Effectiveness. This Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Amendment and the other Loan Documents
(as amended hereby), constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Delivery
of an executed counterpart of a signature page of this Amendment by telecopy,
emailed pdf. or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

(b)     Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction. All rights, remedies and powers provided in this Amendment may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Amendment
are intended to be subject to all applicable mandatory provisions of law which
may be controlling and to be limited to the extent necessary so that they will
not render this Amendment invalid or unenforceable.

 

(c)     Headings. Section headings used in this Amendment are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

(d)     Incorporation. All references to the Credit Agreement in any Loan
Document shall mean the Credit Agreement as hereby modified. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof’, “herein” or words of similar import shall
mean and be a reference to the Credit Agreement as amended hereby.

 

(e)     No Prejudice: No Impairment. This Amendment shall not prejudice any
rights or remedies of the Administrative Agent or the Lenders under the Credit
Agreement or other Loan Documents as hereby amended. The Administrative Agent
and the Lenders reserve, without limitation, all rights which they have against
any Loan Party or endorser of the Obligations.

 

[Signatures Immediately Follow]

 

40

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment and
Joinder to Credit Agreement and Other Loan Documents to be duly executed by
their respective authorized officers as of the day and year first above written.

 

  Borrower:       LANDEC CORPORATION           By: /s/ Gregory Skinner   Name:
Gregory Skinner   Title: Chief Financial Officer

 

 

Signature Page to Fourth Amendment and Joinder to Credit Agreement
and Other Loan Documents

 

 

--------------------------------------------------------------------------------

 

 

  Other Loan Parties:       APIO, INC.
LIFECORE BIOMEDICAL, INC.
LIFECORE BIOMEDICAL, LLC
GREENLINE LOGISTICS, INC.           By: /s/ Gregory Skinner   Name: Gregory
Skinner   Title: Vice President

 

 

Signature Page to Fourth Amendment and Joinder to Credit Agreement
and Other Loan Documents

 

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent and Lender

          By: /s/ Peter M. Jaeschke   Name: Peter M. Jaeschke   Title: Executive
Director

 

 

Signature Page to Fourth Amendment and Joinder to Credit Agreement
and Other Loan Documents

 

 

--------------------------------------------------------------------------------

 

 

  BMO HARRIS BANK N. A., as Lender           By: /s/ C. Scott Place    Name: C.
Scott Place   Title: Director

 

 

Signature Page to Fourth Amendment and Joinder to Credit Agreement
and Other Loan Documents

 

 

--------------------------------------------------------------------------------

 

 

  CITY NATIONAL BANK, as Lender           By: /s/ Theresa Wong   Name: Theresa
Wong   Title: Vice President

 

 

Signature Page to Fourth Amendment and Joinder to Credit Agreement
and Other Loan Documents

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the New Loan Parties have caused this Fourth Amendment and
Joinder to Credit Agreement and Other Loan Documents to be duly executed by
their respective authorized officers as of the Joinder Effective Time.

 

  New Loan Parties:       YUCATAN FOODS, L.P.       By: /s/ Gregory Skinner  
Name: Gregory Skinner   Title: Vice President           CAMDEN FRUIT CORP.      
    By: /s/ Gregory Skinner   Name: Gregory Skinner   Title: Vice President    
      TOLUCA GOURMET, INC.           By: /s/ Gregory Skinner   Name: Gregory
Skinner   Title: Vice President

 

 

Signature Page to Fourth Amendment and Joinder to Credit Agreement
and Other Loan Documents

 

 

--------------------------------------------------------------------------------

 

 

COMMITMENT SCHEDULE

 

 

Lender

Revolving

Commitment

Term

Commitment

Swingline

Commitment

Commitment

JPMorgan Chase Bank, N.A.

$35,853,658.54

$34,146,341.46

$5,000,000.00

$70,000,000.00

BMO Harris Bank N.A.

$35,853,658.54

$34,146,341.46

--

$70,000,000.00

City National Bank

$33,292,682.92

$31,707,317.08

--

$65,000,000.00

Total

$105,000,000.00

$100,000,000.00

$5,000,000.00

$205,000,000.00

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

 

1.     This Assignment and Assumption (this “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

2.     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.     Assignor:     ______________________________

 

2.     Assignee:     ______________________________

 [and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.     Borrower:     ______________________________

 

4.     Administrative Agent:     ______________________,

as the administrative agent under the Credit Agreement

 

5.     Credit Agreement:     The Credit Agreement dated as of September 23, 2016
among Landec Corporation, a Delaware corporation, the Lenders party thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the other parties
thereto

 

--------------------------------------------------------------------------------

1  Select as applicable.

 

 

--------------------------------------------------------------------------------

 

 

6.     Assigned Interest:

 

Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

 

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

By:______________________________

Name:____________________________

Title:_____________________________

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

By:______________________________

Name:___________________________

Title:_____________________________

 

 

--------------------------------------------------------------------------------

2   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment,” etc.)

3   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

 

--------------------------------------------------------------------------------

 

 

[Consented to and]4 Accepted:

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent[, Issuing Bank and Swingline Lender]

 

By:________________________________

Name:______________________________

Title:_______________________________

 

[Consented to:]5

 

[NAME OF RELEVANT PARTY]

 

By:________________________________

Name:______________________________

Title:_______________________________

 

 

 

--------------------------------------------------------------------------------

4   To be added only if the consent of the Administrative Agent, Issuing Bank
and/or Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

5   To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 1 to
ASSIGNMENT AND ASSUMPTION

 

LANDEC CORPORATION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or Affiliate or any other Person obligated in respect
of any Loan Document, (iv) any requirements under applicable law for the
Assignee to become a lender under the Credit Agreement or any other Loan
Document or to charge interest at the rate set forth therein from time to time
or (v) the performance or observance by the Borrower, any Subsidiary or
Affiliate, or any other Person of any of their respective obligations under any
Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement and under any applicable
law that are required to be satisfied by it in order to acquire the Assigned
Interest and become a Lender, (iii) from and after the Effective Date, it shall
be bound by the provisions of the Credit Agreement as a Lender thereunder and,
to the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) attached to
the Assignment and Assumption is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 

--------------------------------------------------------------------------------

 

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

 

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature (as defined in the Credit
Agreement) or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System (as defined in the Credit
Agreement) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

[FORM OF]

 

BORROWING NOTICE
LANDEC CORPORATION

 

Borrowing Request Date: 6

 

JPMorgan Chase Bank, N.A.

Middle Market Servicing

10 South Dearborn, Floor L2

Suite IL1-1145

Chicago, IL, 60603-2300

Attention: ___________________

Fax No: (312) ___________

 

Ladies and Gentlemen:

 

This Borrowing Request is furnished pursuant to Section 2.03 of that certain
Credit Agreement dated as of September 23, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Landec
Corporation, a Delaware corporation (the “Borrower”), the other Loan Parties
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders (the “Administrative Agent”).
Unless otherwise defined herein, capitalized terms used in this Borrowing
Request have the meanings ascribed thereto in the Credit Agreement. The Borrower
represents that, as of the date of this Borrowing Request and the date of the
proposed Borrowing set forth below, each of the conditions precedent set forth
in Section 4.02 of the Credit Agreement have been satisfied.

 

The Borrower hereby notifies the Administrative Agent of its request for the
following Borrowing:

 

(1)     The Borrowing shall be a ___ Revolving Borrowing OR ___ Term Loan
Borrowing

(2)     Aggregate Amount of the Revolving Borrowing: $__________________

(3)     Aggregate Amount of the Term Loan Borrowing: $__________________

(4)     Date of the proposed Borrowing (must be a Business Day):
____________________

(5)     The Borrowing shall be a ___ ABR Borrowing OR ___ Eurodollar Borrowing

(6)     If a Eurodollar Borrowing, the duration of Interest Period:

One Month      __________     Three Months     __________

Six Months     __________

 

The Borrower hereby instructs the Administrative Agent to disburse by wire
transfer or internal transfer, as the case may be, on the date of the proposed
Borrowing set forth above the proceeds of the Borrowings pursuant to the
instructions set forth on Annex 1 hereto. The proceeds of such Borrowings shall
constitute Loans under the Credit Agreement and the Borrower hereby agrees that
by making the disbursements set forth on Annex 1, it will have the same effect
as if such proceeds were transferred directly to the Borrower.

 

--------------------------------------------------------------------------------

6  This Borrowing Request is to be delivered (a) in the case of a Eurodollar
Borrowing, not later than noon, Chicago time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 2:00 p.m., Chicago time, on the date of the proposed Borrowing.

 

 

--------------------------------------------------------------------------------

 

 

  LANDEC CORPORATION                 By:       Name:       Title:    

 

 

--------------------------------------------------------------------------------

 

 

ANNEX 1 to
BORROWING NOTICE

 

[Wiring instructions to be attached]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Landec Corporation, a Delaware corporation (the “Borrower”),
the other Loan Parties party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:_________________________
Name:_______________________
Title:________________________

Date: ________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-2

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Landec Corporation, a Delaware corporation (the “Borrower”),
the other Loan Parties party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:_________________________
Name:_______________________
Title:________________________

Date: ________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-3

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Landec Corporation, a Delaware corporation (the “Borrower”),
the other Loan Parties party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by a withholding
statement together with an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

By:_________________________
Name:_______________________
Title:________________________

 

Date: ________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C-4

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Landec Corporation, a Delaware corporation (the “Borrower”),
the other Loan Parties party thereto, the Lenders party thereto and JPMorgan
Chase Bank, N.A., in its capacity as administrative agent for the Lenders.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by a withholding statement together with an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

[NAME OF LENDER]

 

By:_________________________
Name:_______________________
Title:________________________
Date: ________ __, 20[ ]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

 

To:

The Lenders party to the

Credit Agreement described below

 

This Compliance Certificate (“Certificate”), for the period ended _____________,
20__, is furnished pursuant to that certain Credit Agreement dated as of
September 23, 2016 (as amended, modified, renewed or extended from time to time,
the “Credit Agreement”) among Landec Corporation, a Delaware corporation (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., in its capacity as administrative agent for the
Lenders and as the Issuing Bank and Swingline Lender. Unless otherwise defined
herein, capitalized terms used in this Certificate have the meanings ascribed
thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF THE BORROWER (AND NOT IN HIS OR
HER INDIVIDUAL CAPACITY) THAT:

 

1.     I am the ______________ of the Borrower and I am authorized to deliver
this Certificate on behalf of the Borrower and its Subsidiaries;

 

2.     I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the compliance of
the Borrower and its Subsidiaries with the Agreement during the accounting
period covered by the attached financial statements (the “Relevant Period”);

 

3.     The attached financial statements of the Borrower and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Borrower’s annual fiscal year
end statements, are subject to normal year-end audit adjustments and the absence
of footnotes;

 

4.     The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to the Administrative Agent in connection with the closing
of the Agreement or subsequently delivered as required in the Agreement;

 

5.     I hereby certify that, except as set forth below, no Loan Party has
changed (i) its name, (ii) its chief executive office, (iii) its principal place
of business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section 4.15 of the Security Agreement;

 

 

--------------------------------------------------------------------------------

 

 

6.     The representations and warranties of the Loan Parties set forth in the
Loan Documents are true and correct as of the date hereof, except to the extent
that any such representation or warranty specifically refers to an earlier date,
in which case it is true and correct only as of such earlier date;

 

7.     Schedule I hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct; and

 

8.     Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.

 

Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event or (ii) change in
the Accounting Method or the application thereof and the effect of such change
on the attached financial statements:

 

   

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of ,.

 

  LANDEC CORPORATION           By:    

Name:

   

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

Schedule I to Compliance Certificate

Compliance as of _________, ____ with
Provisions of Sections 6.12(a) and (b) of the Agreement

 

 

--------------------------------------------------------------------------------

 

 

Schedule II to Compliance Certificate

Borrower’s Applicable Rate Calculation

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, 20___, is
entered into between ________________________________, a _________________ (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of September 23, 2016 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among Landec
Corporation, a Delaware corporation (the “Borrower”), the other Loan Parties
party thereto, the Lenders party thereto and the Administrative Agent for the
Lenders. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

 

1.     The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]* (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]* *[The New Subsidiary has delivered to the Administrative Agent an
executed Obligation Guaranty.]*

 

2.     If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

 

--------------------------------------------------------------------------------

 

 

3.     The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:

 

                                                                       

                                                                       

                                                                       

 

4.     The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

 

5.     This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument.

 

6.     THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

By:                                                       

Name:                                                 

Title:                                                    

 

Acknowledged and accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:                                                     

Name:                                                

Title:                                                  

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

SCHEDULES TO CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.05 – Properties, etc.

 

Loan Party

Address

Indicate if

Owned, Leased

Name and Address of Owner (if leased)

Landec Corporation

3603 Haven Avenue

Menlo Park, CA 94025

Leased

B.I.G. Sunny-Park, LLC. Mailing address is c/o Brown & Kauffman Associates

1733 Woodside Road, Suite 360, Redwood City, CA 94061

Lifecore Biomedical, Inc.

3515 Lyman Boulevard Chaska, MN 55318

Owned

N/A

Lifecore Biomedical, LLC

3515 Lyman Boulevard Chaska, MN 55318

Owned

N/A

Lifecore Biomedical, LLC

1245 Lakeview Drive

Chaska, MN 55318

Leased

1245 LLP

8821 Sunset Trail

Chanhassen, MN 55317

Apio, Inc.

4575 W. Main Street, Guadalupe, CA 93434

Owned

N/A

Apio Cooling A California Limited Partnership

4595 W. Main Street, Guadalupe, CA 93434

Owned

N/A

Apio, Inc.

corner of 4th Street and Obispo Street,

Guadalupe, CA 93434

Leased

Lupe’s Company

P.O. Box 668

Guadalupe, CA 93434

Apio, Inc.

12700 S Dixie Highway, Bowling Green, OH 43402

Owned

N/A

 

GreenLine Logistics, Inc.

11 Stone Castle Rd.,
Rock Tavern, NY 12575

Leased

Leroy Holding Company, Inc.

26 Main Street

Rock Tavern, NY 12204

Apio, Inc.

26 Industrial Drive
Hanover, PA 17331

Owned

N/A

Apio, Inc.

9095 17th Place
Vero Beach, FL 32966

Leased

GreenLine Florida Properties, LLC.

519 W. Wooster Street

Bowling Green, OH 43402

GreenLine Logistics, Inc.

205 Bryant Blvd
Rock Hill, SC 29732

Owned

N/A

Apio, Inc.

P-501 Road 2

McClure, OH 43534

Leased

GreenLine Farms, LLC.

519 W. Wooster Street

Bowling Green, OH 43402

Apio, Inc.

4719 W. Main Street, Guadalupe, CA 93434

Leased

Lupe’s Company

P.O. Box 668

Guadalupe, CA 93434

Apio, Inc.

4721 W. Main Street, Guadalupe, CA 93434

Leased

Lupe’s Company

P.O. Box 668

Guadalupe, CA 93434

Cal Ex Trading Company

290 Station Way, Suite B, Arroyo Grande, CA 93420

Leased

Nipomo Property Management

185 W. Tefft Street

Nipomo, CA 93444

 

 

--------------------------------------------------------------------------------

 

 

INTELLECTUAL PROPERTY

 

Patents

 

Name of Owner

US Patent #

Title

Filing Date

Issue date

Landec Corporation

6,376,032

Gas Perm. Membrane

12/5/96

4/23/02

Landec Corporation

6,548,132

Pkg Biol Mat.

7/23/98

4/15/03

Apio, Inc.

D482,280

Party Tray Cover

8/16/02

11/18/03

Apio, Inc.

7,083,818

Party Tray

8/16/02

8/1/06

Landec Corporation

7,169,451

Gas Perm Memb

10/12/01

1/30/07

Apio, Inc.

7,329,452

Gas Perm Memb

12/19/03

2/12/08

Apio, Inc.

7,601,374

Pkg Resp Bio.

11/20/01

10/13/09

Landec Corporation

8,092,848

Pkg resp Biol

9/3/09

1/10/12

Apio, Inc.

8,110,232

Pkg Bananas

5/15/01

2/7/12

Apio, Inc.

8,828,463

Pkg Resp Bio materials

5/26/00

9/9/14

Apio, Inc.

9,034,405

Comb Atmos Cont Members

7/28/05

5/19/15

Apio, Inc.

9,034,408

Packaging

1/28/04

5/19/15

Apio, Inc.

9,185,920

Atmos Control Biol mat

1/23/13

11/17/15

 

Name of Owner

US Patent #

Title

Filing Date

Issue date

Landec Corporation

6,199,318

Aq. Emulsions

12/12/96

3/13/01

Landec Corporation

6,540,984*

Aq. Emulsions

12/12/96

4/1/03

Landec Corporation

7,182,951

Select. Treat. Seeds

1/29/02

2/27/07

* = patent list in multiple locations

 

Name of Owner

US Patent #

Title

Filing Date

Issue date

Landec Corporation

6,224,793

Encap active ag

4/27/99

5/1/01

Landec Corporation

6,255,367

Poly Mod. Ag.

3/7/95

7/3/01

Landec Corporation

6,831,116

Poly Mod. Ag.

3/7/95

12/14/04

 

Name of Owner

US Patent #

Title

Filing Date

Issue date

Landec Corporation

6,540,984*

Aq. Emulsions

12/12/96

4/1/03

Landec Corporation

6,989,417

Poly Thicken.

9/17/99

1/24/06

Landec Corporation

7,175,832

Aq. Emulsions

12/12/97

2/13/07

Landec Corporation

7,449,511

Poly Thicken

8/8/05

11/11/08

Apio, Inc.

9,185,920

Aq Disp Cryst Poly & Uses

12/12/06

2/16/16

* = patent listed in multiple locations

 

 

--------------------------------------------------------------------------------

 

 

Name of Owner

US Patent #

Title

Filing Date

Issue date

Landec Corporation

8,114,883

Del of Bioactive

12/4/07

2/14/12

Landec Corporation

8,399,007

Method of Form Cont rel Pharm

12/5/06

3/19/13

Landec Corporation

8,524,259

Systems & methods for del of mat’ls

12/3/08

9/3/13

Landec Corporation

8,529,922

Systems &methods for del of mat’ls

2/14/12

9/10/13

Landec Corporation

8,956,602

Del of Drugs

12/5/06

2/17/15

 

Name of Owner

US Patent #

Title

Filing Date

Issue date

Landec Corporation 

7,291,389

Article w/shape

2/13/03

11/6/07

Landec Corporation

8,911,861

Thermo Indicate

12/11/08

12/16/14

 

 

Other Patents and Applications

 

Name of Owner

US Patent #

Title

Filing Date

Issue date

Landec Corporation

U.S. Application No. 15/097,987

Thermochromic Indicators

04/13/2016

-

Landec Corporation

U.S. Application No. 14/571,256

Thermochromic Indicators

12/15/2014

-

Landec Corporation

U.S. Application No. 13/566,056

Ionic/Ionogenic Comb Copolymer Compositions And Personal Care Products
Containing THE SAME

08/03/2012

-

Landec Corporation

U.S. Application No. 13/035,383

Cationic/Cationogenic Comb Copolymer Compositions and Personal Care Products
Containing the Same

02/25/2011

-

Landec Corporation

7,101,928

Polymeric Thickeners For Oil-Continig Compositions

09/17/1999

09/05/2006

Apio, Inc.

U.S. Patent Application No. 14/943,022

Atmosphere Control Around Respiring Biological Materials

11/16/2015

-

Apio, Inc.

U.S. Patent Application No. 14/480,625

Packaging and Methods of Use For Respiring Biological Materials

09/08/2014

12/25/2014

Landec Corporation

US Application No. 14/210,149

Compositions and Methods for the Controlled Release of Active Ingredients

03/13/2014

-

 

 

--------------------------------------------------------------------------------

 

 

Trademarks

 

Mark

 

Country

 

Status

 

App No

 

App Date

 

Reg No

Reg Date

Goods/Services

 

Class

Owner Name

CORGEL

 

United States Of America

 

Registered/Granted

 

77/941,188

 

2/22/2010

 

3,856,330

10/5/2010

Reagent kits containing hyaluronan derivatives for laboratory or research use in
Int. Class 01

 

01

Lifecore Biomedical, LLC

LIFECORE

 

Canada

 

Registered/Granted

 

752496

 

4/18/1994

 

TMA453046

1/26/1996

Medical instruments for ophthalmic, orthopedic and dental surgery; namely,
surgical instruments, prosthetics, attachments and accessories therefor in Int.
Class GDS 1; Pharmaceutical preparations which incorporate or otherwise include
hyaluronic acid, its salts, or derivatives thereof, for use in eye surgery, soft
tissue repair, medical product, namely, dental implants and implant material for
dental, craniofacial and orthopedic use which incorporates or otherwise includes
hydroxyapatite, and/or other synthetic bone graft substitutes in Int. Class GDS
2;Cosmetic grade hyaluronic acid and its sodium salts for use in the manufacture
of cosmetics in Int. Class GDS 3

 

Gds 1; Gds 2; Gds 3

Lifecore Biomedical, LLC

LIFECORE

 

France

 

Registered/Granted

 

94517173

 

4/25/1994

 

94517173

10/14/1994

Hyaluronic acid quality cosmetic and their salts sodium for using in manufacture
of cosmetic in Int. Class 01;Pharmaceutical preparations containing hyaluronic
acid, their salts or their derivatives for using in eye surgery, in repair of
flexible tissue, and as delivery vehicles for medicines; medical products,
cranio facial and orthopedic use containing hydroxylapatite and/or other
substitutes synethetic grafts osseous in Int. Class 05

 

01; 05

Lifecore Biomedical, LLC

LIFECORE

 

Italy

 

Registered/Granted

 

302014902260564

 

5/16/1994

 

1605178

10/7/1996

Hyaluronic acid quality cosmetic and their salts sodium for using in manufacture
of cosmetics in Int. Class 01;Pharmaceutical preparations containing hyaluronic
acid, their salts or their derivatives for using in eye surgery, in repair of
flexible tissue, and as delivery vehicles for medicines; medical products,
cranio facial and orthopedic use containing hydroxylapatite and/or other
substitutes synethetic grafts osseous in Int. Class 05

 

01; 05

Lifecore Biomedical, LLC

LIFECORE

 

United States Of America

 

Registered/Granted

 

76/489,693

 

2/14/2003

 

2,939,113

4/12/2005

Pharmaceutical preparations containing hyaluronic acid, its salts or its
derivative for use in eye surgery, repair of flexible tissue, and injectable
drug delivery formulations used as a facilitating agent for other
pharmaceuticals in Int. Class 05

 

05

Lifecore Biomedical, LLC

 

 

--------------------------------------------------------------------------------

 

 

LIFECORE

 

United States Of America

 

Registered/Granted

 

73/647,089

 

3/2/1987

 

1,488,016

5/17/1988

Hyaluronic acid and the sodium salt therefrom sold as a raw chemical for use in
manufacturing processes such as for use in compounding pharmaceuticals or
cosmetics in Int. Class 01

 

01

Lifecore Biomedical, LLC

LUROCOAT

 

Argentina

 

Registered/Granted

 

2914927

 

5/14/2009

 

2353771

3/18/2010

Pharmaceutical preparations utilizing hyaluronic acid, its salts or derivatives
thereof, for use in ophthalmic applications in Int. Class 05

 

05

Lifecore Biomedical, LLC

LUROCOAT

 

Argentina

 

Registered/Granted

 

2914927

 

5/14/2009

 

2353771

3/18/2010

Pharmaceutical preparations utilizing hyaluronic acid, its salts or derivatives
thereof, for use in ophthalmic applications in Int. Class 05

 

05

Lifecore Biomedical, LLC

LUROCOAT

 

United States Of America

 

Registered/Granted

 

74/113,041

 

11/5/1990

 

1,668,206

12/17/1991

Pharmaceutical preparations utilizing hyaluronic acid, its salts or derivatives
thereof, for use in ophthalmic applications in Int. Class 05

 

05

Lifecore Biomedical, LLC

ORTHOLURE

 

China

 

Registered/Granted

 

4509834

 

2/21/2005

 

4509834

7/14/2008

Pharmaceutical preparations for use in orthopedic applications in Int. Class 05

 

05

Lifecore Biomedical, LLC

ORTHOLURE

 

China

 

Registered/Granted

 

4907915

 

9/21/2005

 

4907915

9/14/2008

Orthopedic articles in Int. Class 10

 

10

Lifecore Biomedical, LLC

ORTHOLURE (in Chinese Characters)

 

China

 

Registered/Granted

 

4907913

 

9/21/2005

 

4907913

9/14/2008

Orthopedic articles in Int. Class 10

 

10

Lifecore Biomedical, LLC

ORTHOLURE (in Chinese Characters)

 

China

 

Registered/Granted

 

4907914

 

9/21/2005

 

4907914

2/14/2009

Pharmaceutical preparations for use in orthopedic applications in Int. Class 05

 

05

Lifecore Biomedical, LLC

RESTOR

 

Republic Of Korea

 

Registered/Granted

 

14233/2007

 

3/15/2007

 

743138

4/8/2008

Intraocular lenses in Int. Class 10

 

10

Lifecore Biomedical, LLC

REVITALURE

 

European Community

 

Registered/Granted

 

6233316

 

8/27/2007

 

6233316

8/7/2008

Sodium hyaluronic solutions for use in the manufacture of cosmetics and personal
care products in Int. Class 01;Dermatological pharmaceutical preparations
utilizing sodium hyaluronic solutions injected in or under the skin for treating
skin hydration, tone, and elasticity in Int. Class 05; Medical devices, namely,
self-contained syringes and ampules for dispensing prepackaged hyaluronic
solutions injected in or under the skin for treating skin hydration, tone, and
elasticity; fluid injection needles for medical use in Int. Class 10

 

01; 05; 10

Lifecore Biomedical, LLC

See additional attached TM schedule.

 

 

--------------------------------------------------------------------------------

 

 

Copyrights

 

Title

Regn No.

Regn Date

Owner

FRENCH BEANS LABEL

VA 1664798

5/29/08

Apio, Inc.

MASHABLES BUTTERNUT SQUASH

VA 1713914

6/4/08

Apio, Inc

HARICOT VERT FRENCH BEANS LABEL

VA 1655108

5/27/08

Apio, Inc

ZUCCHINI SQUASH PACKAGING

VA 1664797

5/29/08

Apio, Inc

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.06 – Disclosed Matters

 

 

Company

Matter

Landec Corporation

None.

Apio, Inc.

None.

GreenLine Logistics, Inc.

None.

Lifecore Biomedical, LLC

None.

Lifecore Biomedical, Inc.

None.

Yucatan Foods, L.P.

None.

Toluca Gourmet Inc.

None.

Camden Fruit Corp.

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.12 – Material Agreements

 

Loan Party

Counter Party

Agreement

Lifecore Biomedical, LLC

Heron Therapeutics, Inc.

Contract dated September 2, 2015, as amended

Lifecore Biomedical, LLC

AP Pharma Inc. (now known as Heron Therapeutics, Inc.)

Contract dated November 29, 2011, as amended

Lifecore Biomedical, LLC

Heron Therapeutics, Inc.

Contract dated January 29, 2015, as amended

Lifecore Biomedical, LLC

Heron Therapeutics, Inc.

Contract dated March 29, 2016

Lifecore Biomedical, LLC

Heron Therapeutics, Inc.

Contract dated May 26, 2015

Lifecore Biomedical, LLC

Alcon Pharmaceuticals Ltd.

Contract dated August 1, 2008, as amended

Lifecore Biomedical, LLC

Alcon Pharmaceuticals Ltd.

Contract dated January 1, 2006, as amended

Lifecore Biomedical, LLC

Abbott Medical Optics, Inc.

Contract dated May 20, 2004, as amended

Lifecore Biomedical, LLC

Bausch & Lomb Incorporated

Contract dated January 18, 2010, as amended

Lifecore Biomedical, LLC

Bio-Technology General (Israel) Ltd.

Contract dated January 15, 2015, as amended

Lifecore Biomedical, LLC

Bio-Technology General (Israel) Ltd.

Contract (effective upon FDA approval of product), as amended

Lifecore Biomedical, LLC

Musculoskeletal Transplant Foundation

Contract dated January 1, 2015, as amended

Lifecore Biomedical, LLC

1245, LLP

Lease agreement dated September 3, 2015

Apio, Inc.

Windset Holdings 2010 Ltd.

Share Purchase Agreement, dated February 15, 2011

Apio, Inc.

Newell Capital Corporation and Windset Holdings 2010 Ltd.

Stock Transfer Agreement dated July 15, 2014

Apio, Inc.

Windset Holdings 2010 Ltd.

Senior B Preferred Share Purchase Agreement dated October 29, 2014

Apio, Inc.

Costco Wholesale Corporation

Exclusive Distribution Contract

Apio, Inc.

Wal-Mart Stores, Inc.

Exclusive Distribution Contract

Apio, Inc.

Sam’s Club

Exclusive Distribution Contract

Apio, Inc.

Publix Super Markets, Inc.

Exclusive Distribution Contract

Apio, Inc.

SuperValu, Inc.

Exclusive Distribution Contract

Apio, Inc.

C&S Wholesale Grocers, Inc.

Exclusive Distribution Contract

Apio, Inc.

USA Staffing, Inc.

Contract Labor Agreement

Apio, Inc.

Westrock

Corrugate Supply Agreement

Apio, Inc.

Print Pak

Film Supply Agreement

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.14 – Insurance

 

Insured

Insurer

Description of Insurance Coverage

Coverage Limits

Policy Number

Policy Period

Lifecore Biomedical, LLC

Atlantic Specialty Insurance Co.

Commercial General Liability

$1mm Occurrence

$2mm Aggregate

711015091/0003

5/31/18-19

Lifecore Biomedical, LLC

Atlantic Specialty Insurance Co.

Automobile Liability

Combined single limit - $1,000,000

711015091/0003

5/31/18-19

Lifecore Biomedical, LLC

Atlantic Specialty Insurance Co.

Umbrella Liability

$10,000,000 Occ/Agg

Excl Products

711015091/0003

5/31/18-19

Lifecore Biomedical, LLC

Atlantic Specialty Insurance Co.

Workers compensation and employers’ liability

MN Statutory

Employers Liability $500,000

406043752/0003

5/31/18-19

Lifecore Biomedical, LLC

Atlantic Specialty Insurance Co.

Property

$220,440,000

Bldg, Contents, Business Income

711015091/0003

5/31/18-19

Lifecore Biomedical, LLC

Atlantic Specialty Insurance Co.

Products Liability

Claims Made

Limit - $10,000,000

Retro Date – 08/04/1987

750000005/0000

5/31/18-19

Lifecore Biomedical, LLC

Atlantic Specialty Insurance Co.

Foreign Package

Gen’l Liab $1mm/$2mm

Auto Liability $1mm

Work Comp-USA Residents while traveling

Repatriation $1mm

Kidnap/Ransom $250,000

711015091/0003

5/31/18-19

Lifecore Biomedical, LLC

Commerce & Industry

Storage Tank Pollution Liability

Claims Made

$2,000,000 Each Incident

$5,000,000 Aggregate

001926615

11/19/18-19

 

 

For Landec Corporation, Apio, Inc., and GreenLine Logistics, Inc., and, as of
December 1, 2018, Camden Fruit Corp., Toluca Gourmet Inc, and Yucatan Foods,
L.P., see attached insurance summary.

 

 

--------------------------------------------------------------------------------

 

 

[f1.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[f2.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[f3.jpg]

 

 

--------------------------------------------------------------------------------

 

 

[f4.jpg]

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.15 – Capitalization and Subsidiaries

 

 

Entity

Type of Entity

Authorized Equity

Current Capitalization

Landec Corporation

Corporation

2,000,000 shares of Preferred Stock

50,000,000 shares of Common Stock

Public corporation.

Lifecore Biomedical, Inc.

Corporation

1,000,000 shares of Preferred Stock

5,000,000 shares of Common Stock

2,352,941 shares of common stock held by Landec Corporation

Lifecore Biomedical, LLC

Limited Liability Company

Membership interests

14,117,697 common units held by Lifecore Biomedical, Inc.

Apio, Inc.

Corporation

100 shares of Common Stock

100 shares of common stock held by Landec Corporation (Certificate CS-27)

GreenLine Logistics, Inc.

Corporation

850 shares of stock

100 shares of Common Stock held by GreenLine Foods, Inc. (since merged into
Apio, Inc.) (Certificate 2)

Yucatan Foods, L.P.

Limited Partnership

GP Interests and LP Interests

One GP Interest and One LP Interest to be held by Camden Fruit Corp. as of
December 1, 2018. On LP Interest to be held by Apio, Inc. as of December 1,
2018.

Toluca Gourmet Inc.

Corporation

1,000 shares of Common Stock

300 shares of Common Stock to be held by Yucatan Foods, L.P. as of December 1,
2018 (Certificate 5)

Camden Fruit Corp.

Corporation

15,000 shares of Common Stock

11,441.5 shares of Common Stock to be held by Apio, Inc. as of December 1, 2018
(To be Certificate 60) (

Procesadora Tanok, S. de R. L. de C. V.

Limited Liability Company (Mexican Equivalent)

LLC membership interests

One membership interest (Series B) with a face value of $30.00 MXN  to be held
by Apio, Inc. as of December 1, 2018 (1% of the Company); two membership
interests (one Series B one Series B-1) with a combined face value of
$25,485,219.00 MXN to be hold by Yucatan Foods, L.P. as of December 1, 2018 (99%
of the entity)

Tanokatan, S. de R. L. de C. V.

Limited Liability Company (Mexican Equivalent)

LLC membership interests

One membership interest with a face value of $50.00 MXN to be held by Apio, Inc.
as of December 1, 2018 (1% of the entity); one membership interest with a face
value of $4,950.00 MXN to be held by Yucatan Foods, L.P. as of December 1, 2018
(99% of the entity)

 

 

--------------------------------------------------------------------------------

 

 

Schedule 3.17 – Employment Matters

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 6.01 – Existing Indebtedness

 

Company

Description of Indebtedness

Lifecore Biomedical, LLC

Variable Rate Demand Revenue Bonds (Lifecore Biomedical, Inc. Project), Series
2004 (the “Bonds”), issued pursuant to that certain Indenture of Trust dated
August 1, 2004 (the “Indenture”) by and between The City of Chaska, Minnesota
and Wells Fargo Bank, National Association, as trustee.*

Lifecore Biomedical, Inc.

Lifecore Biomedical, LLC

Credit Agreement and Reimbursement Agreement by and between Lifecore Biomedical,
LLC and BMO Harris Bank N.A. dated May 23, 2012*

*Both debt instruments to be repaid on or prior to October 3, 2016

 

Debt to be paid off at closing:

 

1

Loan agreements by and between Landec Corporation, Apio, Inc. and General
Electric Capital Corporation dated April 23, 2012

 

 

2

Second Amendment to Credit Agreement dated July 17, 2014 among Apio,
Inc., Cal-Ex Trading Company, GreenLine Logistics, Inc. and General Electric
Capital Corporation

   

3

First Amendment to Loan Agreement dated as of August 28, 2014 among Apio, Inc.,
Apio Cooling LP and General Electric Capital Corporation

  

  

4

Promissory Note dated as of August 28, 2014 by Apio, Inc., payable to GE Capital
Commercial, Inc.

  

  

5

Third Amendment to Credit Agreement dated as of August 28, 2014 among Apio,
Inc., Cal-Ex Trading Company, GreenLine Logistics, Inc. and General Electric
Capital Corporation

  

  

6

Second Amendment to Loan Agreement dated as of November 24, 2014 among Apio,
Inc., Apio Cooling LP and General Electric Capital Corporation

  

  

7

Promissory Note dated as of November 24, 2014 by Apio, Inc., payable to GE
Capital Commercial, Inc.

  

  

8

Proposal Letter dated April 2, 2015 between Banc of America Leasing & Capital,
LLC, Apio, Inc. and Landec Corporation

  

  

9

Master Loan and Security Agreement dated as of May 7, 2015 between Apio, Inc.
and Banc of America Leasing & Capital, LLC

  

  

10

Form of Equipment Security Note between Apio, Inc. and Banc of America Leasing &
Capital, LLC

  

  

11

Guaranty dated as of May 7, 2015 between Landec Corporation and Banc of America
Leasing & Capital, LLC,

  

  

12

Commitment Letter dated May 15, 2015 between General Electric Capital
Corporation and Apio, Inc.

  

  

13

Equipment Security Note dated May 29, 2015 by Apio, Inc., payable to Banc of
America Leasing & Capital, LLC

 

 

--------------------------------------------------------------------------------

 

 

14

Fourth Amendment to Credit Agreement dated as of May 27, 2015 among Apio, Inc.,
Cal-Ex Trading Company, GreenLine Logistics, Inc. and General Electric Capital
Corporation

 

 

15

Loan Agreement dated February 26, 2016 between Landec Corporation, Apio, Inc.,
Apio Cooling LP and CF Equipment Loans LLC (successor-in-interest to General
Electric Capital Corporation)

 

 

16

Promissory Note dated February 26, 2016 issued by Apio to CF Equipment Loans,
LLC

   

17

Promissory Note dated February 26, 2016 issued by Apio to CF Equipment Loans,
LLC

 

 

18

Guaranty dated February 26, 2016 between Landec Corporation and CF Equipment
Loans, LLC

 

 

--------------------------------------------------------------------------------

 

 

Schedule 6.02 – Existing Liens

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 6.04 – Existing Investments

 

None.

 

 

--------------------------------------------------------------------------------

 

 

Schedule 6.10 – Existing Restrictions

 

 

None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

SCHEDULES TO SECURITY AGREEMENT

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

(See Sections 3.2, 3.3, 3.4, 3.8 and 3.9 of Security Agreement)

 

INFORMATION AND COLLATERAL LOCATIONS OF BORROWER

 

 

I. Grantor

II. State of Incorporation or Organization

III. Type of Entity

IV. Organizational Number

V. Federal Identification Number

Principal Location

LANDEC CORPORATION

DELAWARE

CORPORATION

4356515

94-3025618

5201 Great America Parkway Suite 232, Santa Clara, CA 95054

LIFECORE BIOMEDICAL, INC.

DELAWARE

CORPORATION

4517189

74-3254579

3515 Lyman Boulevard, Chaska, MN 55318

LIFECORE BIOMEDICAL, LLC

MINNESOTA

LIMITED LIABILITY COMPANY

2701712

74-3254579

3515 Lyman Boulevard, Chaska, MN 55318

APIO, INC.

DELAWARE

CORPORATION

2863977

77-0528042

4575 W. Main Street, Guadalupe, CA 93434

GREENLINE LOGISTICS, INC.

OHIO

CORPORATION

1094684

34-1897402

4575 W. Main Street, Guadalupe, CA 93434

YUCATAN FOODS, L.P.

DELAWARE

LIMITED PARTNERSHIP

3784394

95-4563002

9841 Airport Blvd #1578, Los Angeles, CA 90045

CAMDEN FRUIT CORP.

CALIFORNIA

CORPORATION

C1572479

95-4316276

9841 Airport Blvd #1578, Los Angeles, CA 90045

TOLUCA GOURMET INC.

CALIFORNIA

CORPORATION

C2542374

33-1064121

9841 Airport Blvd #1578, Los Angeles, CA 90045

LANDEC CORPORATION

DELAWARE

CORPORATION

4356515

94-3025618

5201 Great America Parkway Suite 232, Santa Clara, CA 95054

 

 

--------------------------------------------------------------------------------

 

 

VII.     Locations of Collateral:

 

 

Grantor

Address

Owned, Leased or Operated by Third Party

Name and Address of Owner (if leased) or Third-Party Operator (if operated by a
third party)

Landec Corporation

1099 E Street, San Rafael, CA 94901

Owned

N/A

Landec Corporation

5201 Great America Parkway Suite 232, Santa Clara, CA 95054

Leased

Hudson Techmart Commerce Center, LLC

Mailing address: Hudson Techmart Commerce Center, LLC c/o Hudson Pacific
Properties, 2055 Gateway Place, Suite 200, San Jose, CA 95110

Attn: Building manager 

Landec Corporation

1997 S. McDowell Boulevard, Suites A, C & D, Petaluma CA 94954

Leased

Dianne Lynn Anderson Schott 2017 Trust

c/o KNM Properties, Inc.

P.O Box 223, Napa, CA 94559

Landec Corporation

1975 E Locust Street, Suite B, Ontario, CA 91761

Leased

Goodyear Investment Company, LLC

c/o Mouseworks

999 Corporate Drive, Suite 100, Ladera Ranch, CA 92694

Landec Corporation

450 Charcot Avenue

San Jose, CA 95131

Operated by Third Party

Corodata Records Management, Inc.

450 Charcot Avenue

San Jose, CA 95131

Lifecore Biomedical, Inc.

3515 Lyman Boulevard Chaska, MN 55318

Owned

N/A

 

 

--------------------------------------------------------------------------------

 

 

Grantor Address Owned, Leased or Operated by Third Party Name and Address of
Owner (if leased) or Third-Party Operator (if operated by a third party)

Lifecore Biomedical, LLC

3515 Lyman Boulevard Chaska, MN 55318

Owned

N/A

Lifecore Biomedical, LLC

1245 Lakeview Drive

Chaska, MN 55318

Leased

1245 LLP

8821 Sunset Trail

Chanhassen, MN 55317

Lifecore Biomedical, LLC

9450 West Bloomington Freeway

Bloomington, MN 55431

Operated by Third Party

Iron Mountain

9450 West Bloomington Freeway

Bloomington, MN 55431

Lifecore Biomedical, LLC

13700 Water Tower Circle

Plymouth, MN 55441

Operated by Third Party

Advanced Records Management (ARM)

13700 Water Tower Circle

Plymouth, MN 55441

Apio, Inc.

4575 W. Main Street, Guadalupe, CA 93434

Owned

N/A

Apio, Inc.

4595 W. Main Street, Guadalupe, CA 93434

Owned

N/A

Apio, Inc.

690 Innovation Drive, Bowling Green, OH 43402

Owned

N/A

Apio, Inc.

2811-2815 Airpark Drive, Santa Maria, CA 93455

Leased

NKT Development, LLC

684 Higuera St. Suite B, San Luis Obispo, CA 93401

Apio, Inc.

Corner of 4th Street and Obispo Street, Guadalupe, CA 93434

Leased

Lupe’s Company

P.O. Box 668

Guadalupe, CA 93434

Apio, Inc.

12700 S Dixie Highway, Bowling Green, OH 43402

Owned

N/A

 

GreenLine Logistics, Inc.

11 Stone Castle Rd.,
Rock Tavern, NY 12575

Leased

Leroy Holding Company, Inc.

26 Main Street

Rock Tavern, NY 12204

Apio, Inc.

26 Industrial Drive
Hanover, PA 17331

Owned

N/A

 

 

--------------------------------------------------------------------------------

 

 

Grantor Address Owned, Leased or Operated by Third Party Name and Address of
Owner (if leased) or Third-Party Operator (if operated by a third party)

Apio, Inc.

9095 17th Place
Vero Beach, FL 32966

Leased

GreenLine Florida Properties, LLC.

519 W. Wooster Street

Bowling Green, OH 43402

GreenLine Logistics, Inc.

205 Bryant Blvd
Rock Hill, SC 29732

Owned

N/A

Apio, Inc.

P-501 Road 2

McClure, OH 43534

Leased

GreenLine Farms, LLC.

519 W. Wooster Street

Bowling Green, OH 43402

Apio, Inc.

4721 W. Main Street, Guadalupe, CA 93434

Leased

Lupe’s Company

P.O. Box 668

Guadalupe, CA 93434

Apio, Inc.

4719 W. Main Street, Guadalupe, CA 93434

Leased

Lupe’s Company

P.O. Box 668

Guadalupe, CA 93434

Apio, Inc.

P.O. Box 1469, Easley, SC 29641

Operated by Third Party

Ortec, Inc.,

P.O. Box 1469

Easley, SC 29641

Apio, Inc.

576 College Commerce Way, Upland, CA 91786

Operated by Third Party

CCL Label

576 College Commerce Way Upland, CA 91786

Apio, Inc.

381 Geneva Ave., Tallmadge, OH 44278

Operated by Third Party

Derma-Med Coating Co LLC. 381 Geneva Ave.

Tallmadge, OH 44278

Apio, Inc.

210 Kansas City Avenue, Shreveport, LA 71107

Operated by Third Party

Printpack, Inc.

210 Kansas City Avenue Shreveport, LA 71107

Apio, Inc.

Caretera Panamericana Km. 291-1

Colonia La Fortaleza C.P. 38300

Cortazar, Guanajuato; México

Operated by Third Party

Empacadora GAB

Caretera Panamericana Km. 291-1

Colonia La Fortaleza C.P. 38300

Cortazar, Guanajuato; México

Apio, Inc.

140 Hind Lane

San Luis Obispo, CA  93401

Operated by Third Party

DocuTeam

140 Hind Lane

San Luis Obispo, CA  93401

Yucatan Foods, L.P., TOLUCA GOURMET INC. and Camden Fruit Corp.

9841 Airport Blvd, Suite #1520, 1578, and 1580, Los Angeles, CA 90045

Leased

Airport Holdings, LP
3470 Wilshire Blvd.
Los Anglees, CA 90010

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

(See Section 3.5 of Security Agreement)

 

DEPOSIT ACCOUNTS

 

Name of Grantor

Name of Institution

Account Number

Landec Corporation

JPMC

 

 

 

 

(The following two accounts to be closed within 90 days)

Bank of San Francisco

Bank of America

907690916

907693126

907692128

276702252 

276702567

 

704013005

3250-8934-6907

Apio, Inc.

JPMC

100079828

100079836

100079893

4000012934

100079844

Apio Cooling A California Limited Partnership

JPMC

100079901

GreenLine Logistics, Inc.

JPMC

100079927

Cal-Ex Trading Company (Cal-Ex account is to be closed within 90 days)

JPMC

100079919

100079877

Lifecore Biomedical, LLC.

BMO Harris Bank

317-566-8

317-489-3

317-567-6

317-459-6

Yucatan

(The following three accounts to be closed within 120 days)

California Bank & Trust

3290088271

3290001412

3290088431

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

(See Section 3.7 of Security Agreement)

 

LETTER-OF-CREDIT RIGHTS

 

 

None.

 

 

 

 

CHATTEL PAPER

 

None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

(See Section 3.10 and 3.11 of Security Agreement)

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENTS

 

Name of Grantor

Patent Description

Patent Number

Issue Date

Apio, Inc.

Party Tray

7,083,818

8/1/06

Landec Corporation

Gas Perm Memb

7,169,451

1/30/07

Apio, Inc.

Gas Perm Memb

7,329,452

2/12/08

Apio, Inc.

Pkg Resp Bio.

7,601,374

10/13/09

Landec Corporation

Pkg resp Biol

8,092,848

1/10/12

Apio, Inc.

Pkg Bananas

8,110,232

2/7/12

Apio, Inc.

Pkg Resp Bio materials

8,828,463

9/9/14

Apio, Inc.

Comb Atmos Cont Members

9,034,405

5/19/15

Apio, Inc.

Packaging

9,034,408

5/19/15

Apio, Inc.

Atmos Control Biol mat

9,185,920

11/17/15

Landec Corporation

Select. Treat. Seeds

7,182,951

2/27/07

Landec Corporation

Encap active ag

6,224,793

5/1/01

Landec Corporation

Poly Mod. Ag.

6,255,367

7/3/01

Landec Corporation

Poly Mod. Ag.

6,831,116

12/14/04

Landec Corporation

Poly Thicken.

6,989,417

1/24/06

Landec Corporation

Aq. Emulsions

7,175,832

2/13/07

Landec Corporation

Poly Thicken

7,449,511

11/11/08

Landec Corporation

Del of Bioactive

8,114,883

2/14/12

Landec Corporation

Method of Form Cont rel Pharm

8,399,007

3/19/13

Landec Corporation

Systems & methods for del of mat’ls

8,524,259

9/3/13

Landec Corporation

Systems &methods for del of mat’ls

8,529,922

9/10/13

Landec Corporation

Del of Drugs

8,956,602

2/17/15

Landec Corporation

Article w/shape

7,291,389

11/06/07

Landec Corporation

Thermo Indicate

8,911,861

12/16/14

Landec Corporation

Polymeric Thickeners For Oil-Continig Compositions

7,101,928

09/05/06

 

 

--------------------------------------------------------------------------------

 

 

PATENT APPLICATIONS

 

Name of Grantor

Patent Application

Application Filing Date

Application Serial Number

Landec Corporation

Thermochromic Indicators

04/13/2016

U.S. Application No. 15/097,987

Landec Corporation

Thermochromic Indicators

12/15/2014

U.S. Application No. 14/571,256

Apio, Inc.

Atmosphere Control Around Respiring Biological Materials

11/16/2015

U.S. Patent Application No. 14/943,022

Apio, Inc.

Packaging and Methods of Use For Respiring Biological Materials

09/08/2014

U.S. Patent Application No. 14/480,625

 

 

TRADEMARKS

 

Name of Grantor

Trademark

Registration Date

Registration Number

Jurisdiction

Lifecore Biomedical, LLC

CORGEL

10/5/2010

3,856,330

United States Of America

Lifecore Biomedical, LLC

LIFECORE

1/26/1996

TMA453046

Canada

Lifecore Biomedical, LLC

LIFECORE

10/14/1994

94517173

France

Lifecore Biomedical, LLC

LIFECORE

10/7/1996

1605178

Italy

Lifecore Biomedical, LLC

LIFECORE

4/12/2005

2,939,113

United States Of America

Lifecore Biomedical, LLC

LIFECORE

5/17/1988

1,488,016

United States Of America

Lifecore Biomedical, LLC

LUROCOAT

3/18/2010

2353771

Argentina

Lifecore Biomedical, LLC

LUROCOAT

3/18/2010

2353771

Argentina

Lifecore Biomedical, LLC

LUROCOAT

12/17/1991

1,668,206

United States Of America

Lifecore Biomedical, LLC

LIFECORE

7/31/2018

5,528,166

United States Of America

 

 

--------------------------------------------------------------------------------

 

 

Name of Grantor Trademark Registration Date Registration Number Jurisdiction

Lifecore Biomedical, LLC

LIFECORE

BIOMEDICAL

7/31/2018

5,528,165

United States Of America

Yucatan Foods, L.P.

CABO FRESH

[a1.jpg]

September 30, 2014

4,612,370

United States Of America

Yucatan Foods, L.P.

YUCATAN

[a2.jpg]

September 9, 2014

4,599,822

United States Of America

Yucatan Foods, L.P.

YUCATAN GUACAMOLE (Stylized)

[logo1.jpg]

September 9, 2014

4,599,828

United States Of America

Yucatan Foods, L.P.

YUCATAN GUACAMOLE  (Stylized)

[logo1.jpg]

July 26, 2013

1171748

International

Yucatan Foods, L.P.

YUCATAN GUACAMOLE (Stylized)

[logo1.jpg]

July 26, 2013

1171748

European Union

Yucatan Foods, L.P.

YUCATAN GUACAMOLE (Stylized)

[logo1.jpg]

July 26, 2013

1171748

China

 

 

--------------------------------------------------------------------------------

 

 

Name of Grantor Trademark Registration Date Registration Number Jurisdiction

Yucatan Foods, L.P.

 

 

 

 

[logo1.jpg]

2018-04-25

TMA995,245

Canada

Yucatan Foods, L.P.

[a1.jpg]

2016-01-08

TMA925,344

Canada

Yucatan Foods, L.P.

[a1.jpg]

2014-11-12

1494897

Mexico

Yucatan Foods, L.P.

YUCATAN GUACAMOLE (Stylized)

[logo1.jpg]

2013-07-26

1171748

Korea, Republic of (KR)

TOLUCA GOURTMET, INC.

[logo2.jpg]

2008-10-28

3,523,730

United States of America

 

 

--------------------------------------------------------------------------------

 

 

TRADEMARK APPLICATIONS

 

Name of Grantor

Trademark Application

Application Filing Date

Application Serial Number

Lifecore Biomedical, LLC

Design (Logo)

8/29/2017

87/587,728

Yucatan Foods, L.P.

CABO FRESCO

 

Allowed

Statement of Use due November 22, 2018

2017-08-18

87/575,612

Yucatan Foods, L.P.

CABO FRESCO

 

(pending in Canada)

2018-02-16

1883730

 

 

--------------------------------------------------------------------------------

 

 

COPYRIGHTS

 

Name of Grantor

Copyright

Registration Date

Registration Number

Apio, Inc.

FRENCH BEANS LABEL

5/29/08

VA 1664798

Apio, Inc

MASHABLES BUTTERNUT SQUASH

6/4/08

VA 1713914

Apio, Inc

HARICOT VERT FRENCH BEANS LABEL

5/27/08

VA 1655108

Apio, Inc

ZUCCHINI SQUASH PACKAGING

5/29/08

VA 1664797

Apio, Inc.

FRENCH BEANS LABEL

5/29/08

VA 1664798

 

COPYRIGHT APPLICATIONS

 

None. 

INTELLECTUAL PROPERTY LICENSES

 

None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

(See Section 3.11 of Security Agreement)

 

TITLE DOCUMENTS

 

I. Vehicles subject to certificates of title:

 

None.

 

 

II. Aircraft/engines/parts, ships, railcars and other vehicles governed by
federal statute:

 

None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

(See Section 3.11 of Security Agreement)

 

FIXTURES

 

 

I. Legal description, county and street address of property on which Fixtures
are located (by Grantor):

 

None.

 

 

II. Name and Address of Record Owner:

 

                                                           

                                                           

                                                           

                                                           

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

 

STOCKS

 

Name of Grantor

Issuer

Certificate Number(s)

Number of Shares

Class of Stock

Percentage of Outstanding Shares

Landec Corporation

Apio, Inc.

CS-27

100

Common Stock

100%

Landec Corporation

Lifecore Biomedical, Inc.

1

2,352,941

Common Stock

100%

Apio, Inc.

Cal Ex Trading Company

CS-2

2,000

Common Stock

100%

Apio, Inc.

GreenLine Logistics, Inc.

2

850

Common Stock

100%

Apio, Inc.

Camden Fruit Corp.

60

11,441.5

Common Stock

100%

Yucatan Foods, L.P.

TOLUCA GOURMET INC.

5

300

Common Stock

100%

 

 

BONDS

 

Name of Grantor

Issuer

Number

Face Amount

Coupon Rate

Maturity

None

         

 

 

GOVERNMENT SECURITIES

 

Name of Grantor

Issuer

Number

Type

Face Amount

Coupon Rate

Maturity

None

           

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED AND UNCERTIFICATED)

 

Name of Grantor

Issuer

Description of Collateral

Percentage Ownership Interest

Lifecore Biomedical, Inc.

Lifecore Biomedical, LLC

14,117,697 common units

100%

Apio, Inc.

Yucatan Foods, L.P.

LP Interest*

See * Note Below

Camden Fruit Corp.

Yucatan Foods, L.P.

LP Interest*

See * Note Below

Camden Fruit Corp.

Yucatan Foods, L.P.

GP Interest*

See * Note Below

Apio, Inc.

Procesadora Tanok, S. dr R. L. de C. V.

One membership interest (Series B) with a face value of $30.00 MXN

1%**

Apio, Inc.

Tanokatan, S. de R. L. de C. V.

One membership interest with a face value of $50.00 MXN

1%**

Yucatan Foods, L.P.

Procesadora Tanok, S. dr R. L. de C. V.

Two membership interests (one Series B one Series B-1)with a combined face value
of $25,485,219.00 MXN

99%**

Yucatan Foods, L.P.

Tanokatan, S. de R. L. de C. V.

One membership interest with a face value of $4,950.00 MXN

99%**

 

* Apio, Inc’s LP Interest and Camden Fruit Corp.’s LP Interest and GP Interest,
shall, in the aggregate, equal 100% of the Equity Interests of Yucatan Foods,
L.P.

 

** Pursuant to Section 5.14(b) of the Credit Agreement, notwithstanding anything
else in the Security Agreement, no more than 65% of the voting equity interests
(in the aggregate) of each of Procesadora Tanok, S. dr R. L. de C. V. and
Tanokatan, S. de R. L. de C. V. shall be pledge by the Grantors hereunder.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H

(See Section 3.1 of Security Agreement)

 

OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 

Grantor

Office

LANDEC CORPORATION

DELAWARE

LIFECORE BIOMEDICAL, INC.

DELAWARE

LIFECORE BIOMEDICAL, LLC

MINNESOTA

APIO, INC.

DELAWARE

GREENLINE LOGISTICS, INC.

OHIO

YUCATAN FOODS, L.P.

DELAWARE

TOLUCA GOURMET INC.

CALIFORNIA

CAMDEN FRUIT CORP.

CALIFORNIA

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I

(See Definition of “Commercial Tort Claim”)

 

COMMERCIAL TORT CLAIMS

 

None.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J 

(See Section 4.8 of Security Agreement)

 

AMENDMENT

 

 

 

This Amendment, dated ________________, ___ is delivered pursuant to Section 4.8
of the Security Agreement referred to below. All defined terms herein shall have
the meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Pledge and Security Agreement, dated September 23, 2016, between
the undersigned, as the Grantors, and JPMorgan Chase Bank, N.A., as the
Administrative Agent, (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) and that the Collateral listed on
Schedule I to this Amendment shall be and become a part of the Collateral
referred to in said Security Agreement and shall secure all Secured Obligations
referred to in the Security Agreement.

 

                    By:         Name:       Title:    

 

 

--------------------------------------------------------------------------------

 

 

Schedule I to Amendment to Security Agreement

 

COMMERCIAL TORT CLAIMS

 

{NOTE: SPECIFICALLY DESCRIBE THE CLAIM (I.E. PARTIES, DESCRIPTION OF THE
DISPUTE, CASE NUMBER – IF AVAILABLE) - SEE OFFICIAL COMMENT 5 TO SECTION 9-108
OF THE UCC}.

 

Name of Grantor

Description of Claim

Parties

Case Number; Name of Court where Case was Filed

               

 

 

--------------------------------------------------------------------------------

 

 

ANNEX I TO PLEDGE AND SECURITY AGREEMENT

 

Reference is hereby made to the Pledge and Security Agreement (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), dated as of September [__], 2016, by and among Landec Corporation,
a Delaware corporation (the “Borrower”), the Loan Guarantors party thereto
(“Loan Guarantors”), and certain other entities which become parties to the
Security Agreement from time to time, including, without limitation, those that
become party thereto by executing a Security Agreement Supplement in
substantially the form hereof (such parties, including the undersigned, together
with the Borrower and the Loan Guarantors, the “Grantors”), in favor of JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), for the
benefit of the Secured Parties under the Credit Agreement. Each capitalized
terms used herein and not defined herein shall have the meanings given to it in
the Security Agreement.

 

By its execution below, the undersigned, [NAME OF NEW GRANTOR], a
[__________________________] [corporation] [partnership] [limited liability
company] (the “New Grantor”) agrees to become, and does hereby become, a Grantor
under the Security Agreement and agrees to be bound by such Security Agreement
as if originally a party thereto. The New Grantor hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Secured Parties, a security interest in all of the New Grantor’s right,
title and interest in and to the Collateral, whether now owned or hereafter
acquired, to secure the prompt and complete payment and performance of the
Secured Obligations.

 

By its execution below, the New Grantor represents and warrants as to itself
that all of the representations and warranties contained in the Security
Agreement are true and correct in all respects as of the date hereof. The New
Grantor represents and warrants that the supplements to the Exhibits to the
Security Agreement attached hereto are true and correct in all respects and such
supplements set forth all information required to be scheduled under the
Security Agreement. The New Grantor shall take all steps necessary to perfect,
in favor of the Administrative Agent, a first-priority security interest in and
lien against the New Grantor’s Collateral, including, without limitation,
delivering all certificated Pledged Collateral to the Administrative Agent (and
other Collateral required to be delivered under the Security Agreement), and
taking all steps necessary to properly perfect the Administrative Agent’s
interest in any uncertificated Pledged Collateral.

 

IN WITNESS WHEREOF, [NAME OF NEW GRANTOR], a [__________________] [corporation]
[partnership] [limited liability company] has executed and delivered this Annex
I counterpart to the Security Agreement as of this ___________ day of
____________, ____.

 

 

  [NAME OF NEW GRANTOR]                 By:       Name:       Title:    

 